Supreme Court of Florida
                                    ____________

                                   No. SC10-2170
                                   ____________

                        TAVARES DAVID CALLOWAY,
                           Appellant/Cross-Appellee,

                                          vs.

                             STATE OF FLORIDA,
                             Appellee/Cross-Appellant.

                                  [January 26, 2017]

PER CURIAM.

      Tavares David Calloway was convicted of five counts of first-degree murder

for the deaths of Derwin Copeland, Frederick McGuire, Adolphus Melvin, Gary St.

Charles, and Trenton Thomas, along with armed robbery, armed kidnapping, and

armed burglary with an assault or battery. A jury recommended a sentence of

death for each count of first-degree murder by a vote of seven to five. We have

jurisdiction. See art. V, § 3(b)(1), Fla. Const.

                    FACTS AND PROCEDURAL HISTORY

                                         1997
        On January 21, 1997, eighteen-year-old Anthony Strachan was at home in

his family’s apartment on 580 Northwest 64th Street in Miami, cutting a friend’s

hair. Strachan went into the kitchen and, through the kitchen window, saw one of

his neighbors, “Shorty,” standing outside on 64th Street with two unknown men.

One man, who wore a skull cap and a heavy brown coat that resembled a field or

military jacket, was taller than Shorty. Strachan saw Shorty walk up the apartment

stairs and past the jalousie kitchen door of his family’s apartment with one of the

unfamiliar men. At some point later in the day, Strachan heard loud booming

noises that he assumed were from a neighbor’s stereo. He opened the front door to

see if anything outside might explain the noise, but saw nothing and closed the

door.

        Strachan later walked downstairs to retrieve something from his mother’s

car. On his way back to the apartment, he heard the door of Apartment 8 open and

saw the unfamiliar man exiting the apartment complex. He and Strachan nodded at

each other as they passed. The unidentified man appeared to be older than

Strachan and held a small box the size of a shoe or cigar box that Strachan

recognized as one often carried by Shorty. The brown coat he wore struck

Strachan as unusually heavy for the weather in Miami.

        Elsewhere that day, Latonya Taylor was concerned about her fiancé,

Adolphus “Tank” Melvin. He was supposed to pick up their two-year-old son


                                        -2-
from day care, but the day care center called her and informed her that Melvin

never arrived. She attempted to contact him via his beeper and cell phone, but he

did not respond. She called her friend, Gwendolyn James, to ask if she had been in

contact with Melvin or his friend Trenton Thomas, James’s fiancé. James paged

Thomas, who also did not respond.

      Taylor drove to an apartment in Liberty City that was the residence of Gary

“Shorty” St. Charles, where she had previously dropped Melvin off. She saw

Melvin’s car in the parking lot, heard loud music playing from one of the upstairs

apartments, and assumed that it emanated from St. Charles’s apartment. When she

opened the door to Apartment 8, she found a grisly scene, ran with her son to the

nearby home of Melvin’s sister, and called the police.

      When the police arrived, they found the bodies of Melvin, Thomas, St.

Charles, and Derwin Copeland. Frederick McGuire was still alive, and paramedics

transported him to the hospital for treatment, where he died the next day. All five

men had been shot once in the head, execution style. Their ankles had been bound

with duct tape, and their hands and wrists were bound behind their backs with duct

tape. Duct tape also covered their eyes and mouths. The men were clad only in

underwear and undershirts; their clothing and shoes were piled in a corner of the

living room. Styrofoam containers filled with half-eaten food were found on the




                                        -3-
dining room table. Officers noticed that the music on the stereo was very loud,

even over the noise of nearby I-95.

      The initial investigation of the apartment and surrounding areas lasted for

nearly twenty hours. The apartment appeared to have been ransacked before the

officers arrived. Although crime scene investigators collected blood samples, they

did not specifically search for DNA because DNA collection was not the standard

practice of the City of Miami Police Department in 1997. Eighty-nine latent

fingerprint cards were lifted from around the apartment, although most of the prints

were later found to have matched the victims. All of the pieces of duct tape that

were recovered from the apartment were commingled in one plastic bag, but the

pieces were later separated. One empty roll of duct tape was found on the floor

near the piles of clothing. Investigators also recovered five spent .45 caliber shell

casings.

      The medical examiner estimated that the time of death for Melvin, Thomas,

Copeland, and St. Charles was between 3:00 p.m. and 7:00 p.m. Their wounds

were consistent with a .45 caliber firearm, which resulted in an immediate loss of

consciousness and death. McGuire was similarly instantly incapacitated, although

he did not die until the following day. Additionally, Thomas’s head wound

featured stippling, which indicated that he was shot at close range. None of the

men exhibited defensive wounds.


                                         -4-
      Although investigators found no significant quantity of drugs in the

apartment, they did find marijuana residue and drug paraphernalia. Additionally, a

small bag of marijuana was found in the clothing of Melvin. Investigators also

recovered cash from under a waterbed mattress and a gold medallion under the

body of Melvin, but there was no jewelry or marijuana found on any of the other

victims. They concluded that Melvin was the leader of a small group involved in

marijuana packaging and distribution. St. Charles, who resided in the apartment,

served as his “second-in-command,” and Thomas and McGuire oversaw the

packaging of the marijuana. Copeland was not believed to have been formally

involved in the group’s activities, but he had recently been in a car accident and

was dependent on Melvin, his uncle, for transportation. Despite several months of

investigation by the City of Miami Police Department, the case went cold.

                                        1998

      On May 11, 1998, Detective George Law received a phone call from a

woman who did not identify herself. Law had investigated the murder of Michael

Gosha, whose family and friends had informed Law that Gosha was last seen alive

with a man identified as “Black.” The woman advised Law that “Black” was

Tavares Calloway, who knew Gosha and was involved in the quintuple murders

from 1997, along with “Tote.”




                                        -5-
         On May 12, 1998, Detective Kelvin Knowles brought Antonio “Tote” Clark

to the police station. Clark signed a Miranda1 waiver, and eventually told the

police that he and Calloway had gone to St. Charles’s apartment to commit a

robbery at the direction of Dwight Campbell, who was also known as Frank. Clark

said he was unarmed and did not expect anyone to die. Calloway had instructed

the victims to remove their clothing to be sure they were not armed and told Clark

to bind them with duct tape. Calloway shot the men, and he and Clark left the

scene.

         Based on Clark’s statement, Detective Knowles was dispatched to pick up

Calloway, who had a bench warrant for driving with a suspended license. Knowles

was unable to make contact with Calloway initially, but he left a card indicating

that Calloway should call him. When Calloway called, Knowles informed him of

the bench warrant and indicated that detectives needed to speak with him about

other matters. Calloway agreed to come to the station and asked Knowles for

transportation. He was nineteen years old.

         Calloway arrived at the station around 3:00 p.m. on May 13 and was

directed to an interview room with a two-way mirror. He was not handcuffed, and

officers elected not to record the interview. Detectives Law and Alberto Borges




         1. Miranda v. Arizona, 384 U.S. 436 (1966).


                                         -6-
began to question him, and Calloway signed a Miranda waiver at 3:31 p.m. Law

asked Calloway if he wanted water, which Calloway declined, explaining that he

was fasting that day because he was a born-again Christian. Calloway appeared

relaxed and calm. Although Calloway was nineteen years old, Law thought he

looked older and seemed mature for his age.

      Law initially questioned him about the Gosha homicide, and Calloway

admitted that he and Gosha planned and participated in the home invasion robbery

of Shellie Wilson (“Twin”), and that Calloway suspected Gosha was murdered in

retaliation for that robbery. Borges then asked him about the quintuple homicides,

but Calloway denied involvement and repeatedly told them to “find the facts.”

When Borges showed Calloway photographs of the victims taken from the

apartment, Calloway did not respond, other than to repeat, “find the facts.”

Around 5:00 p.m., Law and Borges left Calloway alone in the interview room.

      Detective Ervins Ford, who had viewed the questioning from the attached

observation room, entered the interview room after 7:00 p.m. In an effort to build

rapport, Ford asked Calloway about his background and upbringing. Calloway

explained that his grandmother had raised him and imposed regular church

attendance and nightly Bible study in the household. Ford retrieved a Bible from

one of the desks in the homicide office and returned to the interview room.

Calloway became noticeably more comfortable and confident with Ford as


                                        -7-
Calloway began to recite passages from the Bible. Calloway referenced many

passages that concerned God’s vengeance and seemed to identify with the

Archangel Gabriel, whom Calloway described as God’s punisher. When Ford

asked him whether the victims had been punished by their deaths, Calloway replied

that they should have seen it coming because they had been selling drugs for a long

time and “were doing a lot of dirt.” After watching Calloway from the observation

room, Detective Tony Davis entered, told Calloway that the Bible states “thou

shall not kill,” and walked out of the room with the Bible. Ford exited the room as

well.

        Over the course of the evening, several officers asked Calloway if he needed

anything, offers which he declined. At approximately 8:00 p.m., Detective

Knowles returned to the interview room and listened as Calloway told him that the

victims were bad people, drug dealers, and they worked for the devil. Around

11:00 p.m., Detective Juan Gonzalez entered and falsely informed Calloway that

his fingerprints were found in Apartment 8 in 1997. Calloway responded that

perhaps he had been to a hardware store and touched a door. When Gonzalez

pressed him as to how a door with his fingerprints on it ended up in Apartment 8,

Calloway became defensive and told Gonzalez to do his job and leave the room,

which he did.




                                        -8-
      Law returned to the interview room at approximately 1:00 a.m. on March 14,

along with Detective George Pereira from the Miami-Dade County Police

Department to discuss the Twin home invasion robbery, which Pereira had

investigated. They did not discuss the quintuple homicides with Calloway at that

time. Calloway denied Pereira’s request to record the interview. Pereira reminded

Calloway of his Miranda rights, and Calloway repeated that he did not want a

lawyer and did not indicate that he wished to end the questioning.

      Gonzalez returned between 2:30 a.m. and 3:00 a.m., and Calloway provided

some biographical information, including that three months before the murders, he

had lived next door to Campbell, whom Calloway did not know well. Gonzalez

told Calloway that his fingerprints were found on duct tape that was used to

restrain the victims, which Gonzalez knew to be false. Calloway responded

evasively that he used duct tape for many reasons, but did not know how duct tape

with his fingerprints came to be in Apartment 8. When asked if he knew any of the

victims, Calloway said that he knew Melvin as an unpopular snitch. Although

Borges noticed a shift in Calloway’s demeanor at this point, he directed the

interview to stop, given the late hour. Several officers slept at their desks, and

Calloway was left alone in the interview room to sleep.

      Around 8:00 a.m. on May 14, Law checked on Calloway and found him

asleep in the interview room. After Calloway was awakened by Law, Calloway


                                         -9-
asked to call his girlfriend, Diane Odom. Law directed him to a telephone and

observed the phone call, but did not listen to the conversation. He saw Calloway’s

demeanor change and decided to resume questioning when they returned to the

interview room. At some point that morning, one of the officers brought Calloway

breakfast, which he eventually ate.

      Law began by telling Calloway that he could tell Calloway loved his

girlfriend. Law and Detective Willie Everett then began to confront Calloway with

inculpatory evidence. Law told Calloway that they knew he was at the crime scene

because his fingerprints were found on the door and on duct tape recovered from

the scene.2 Everett also told Calloway that they had information that he wore

camouflage clothing and sunglasses that day.3 Everett also told Calloway that if he

was a good Christian, God would want him to confess. The detectives saw him




      2. During trial, Law admitted this was a ruse to pressure Calloway to
confess. Neither Calloway’s fingerprints nor his DNA were ever recovered from
the apartment.
       3. During their questioning, Sergeant Eunice Cooper slipped a note under
the door of the interrogation room. The note contained a list of questions that the
detectives should ask, including whether “Black” wore army fatigues, a hat, or
sunglasses on the day of the murders; whether he had come from the catwalk
adjacent to I-95; if he carried anything, specifically a new jacket, shoe box, or cigar
box; and if the “Haitian boy downstairs” was approached near the car. When
Everett later asked Cooper where she had obtained the information, she replied that
she was not at liberty to disclose her source. He did not question her response.


                                        - 10 -
tear up, put a hand on his shoulder, and told him it would be ok. Calloway said

that if they would give him a minute, he would tell them everything.

      Around 9:00 a.m. on May 14, Calloway told them that three days before the

murders in January 1997, he had gone to Liberty Market to purchase camouflage

clothing and sunglasses in preparation for a “lick,” meaning a robbery.4 On

January 21, 1997, Michael Gosha came to him and said it was time to do the lick.

They went to Campbell’s home first, and then Calloway and Clark went to St.

Charles’s residence on 580 Northwest 64th Street. Calloway wore an Army hat

and camouflage clothing.

      When they arrived, they saw St. Charles exit a car. Calloway used a .45

caliber gun to place St. Charles in a chokehold and force their way into Apartment

8, where they found Melvin and three other men eating from Styrofoam containers.

Calloway demanded to know where the drugs were and ordered everyone to get on

the floor and remove their clothing and jewelry. Calloway told Clark to find

something to restrain the men, and when Clark turned up empty-handed, he sent

Clark to purchase tape. Clark returned with duct tape, and they began to tape

everyone. When they ran out of duct tape, Calloway directed Clark to purchase




      4. Calloway was eighteen years old in January 1997.


                                      - 11 -
more. Calloway placed tape across the eyes of the victims, “because they were

looking” at him.

      At a loss for what to do next, Calloway sent Clark to Campbell for further

instructions. Clark returned and told him that Campbell said to kill two of the men.

Calloway responded that killing only two of them would create problems because

they could identify Calloway and would retaliate. Clark returned to Campbell’s

apartment and reported to Calloway that Campbell said to kill everyone. Calloway

increased the volume of the stereo to muffle the sounds of gunshots. He shot each

of the victims in the head once. Calloway and Clark took two pounds of

marijuana, jewelry, cell phones, beepers, and cash; wiped down any fingerprints

they might have left; and fled to Campbell’s house. They informed him they had

completed the lick and went to the home of another friend. A short time later,

Calloway disposed of the gun and provided the stolen jewelry to a relative of

Gosha’s to pawn.

      Law asked Calloway if they could have a stenographer record a formal,

sworn statement, and Calloway agreed. Additional details were included in the

statement, including that before they settled on Melvin as the target of the lick,

Calloway and Campbell discussed other potential targets. Calloway also indicated

that Atwon “Twon” Davis waited for Clark and him in the parking lot while they




                                        - 12 -
were in the apartment before driving them to a friend’s house.5 Gosha, Clark, and

Calloway distributed the items taken from the apartment among themselves before

they parted ways. Calloway later burned his clothing.

      Law arranged for Diane Odom to come to the police station. When she

arrived, Law and Everett left Odom and Calloway alone and unmonitored in the

interrogation room. He was crying and told her he had to come clean and get right

with God. Sergeant Cooper later saw Calloway in the homicide office, and he told

her that if he had not confessed, they would never have been able to prove his

involvement.

      Around 1:00 p.m., Calloway agreed to show Law and Everett the area where

he disposed of the gun. Calloway, who was not handcuffed because the officers

thought he was cooperative, Odom, Everett, and Law drove in a van first to Liberty

Market, where Calloway told the detectives he had purchased clothing for the lick.

They then drove to the area where Calloway claimed to have disposed of the gun,

which was a litter-strewn field. Despite a brief search, the gun was not found.

      The officers then proceeded to the home of one of Calloway’s relatives,

where he spoke to and hugged his family members. The officers left Odom with




       5. Officers later learned that Davis was incarcerated at the time of the
homicides and therefore could not have driven Calloway and Clark from the crime
scene.


                                       - 13 -
Calloway’s relatives and eventually returned with Calloway to the police station.

Upon their return, Calloway reviewed and signed his transcribed statement,

twenty-six hours after he first entered the police station. Ultimately, eleven police

officers questioned Calloway over the course of approximately eighteen hours,

during which time he was not handcuffed.

      On May 26, 1998, a grand jury indicted Calloway and Clark on eight counts:

five counts of first-degree murder, one count of armed robbery, one count of armed

kidnapping, and one count of armed burglary with an assault or battery. The joint

indictment was eventually severed.

                                     Discovery

      In 2008, Detective Borges first learned that Strachan may have witnessed

some of the events that day. At that point, it was revealed that Sergeant Cooper,

the author of the note that was slipped under the door during Calloway’s

confession, had received information from one of her friends, Val Williams.

Williams, the mother of Strachan and who worked in the property department of

the City of Miami Police Department, approached Cooper sometime in 1997 and

provided Cooper with information that provided the basis for several questions on

the note. However, Williams asked Cooper not to share the information because

Williams did not want her son to be involved in the investigation. At the time,

Cooper did not think the information was sufficient to identify any particular


                                        - 14 -
suspect and incorrectly believed Strachan to be a minor, so she honored Williams’s

request. Cooper did not reveal the source of her information until 2008, when the

note was brought to her attention again. When Borges learned that Strachan may

have had information regarding the homicides, he and another officer flew to

Arizona, where he then lived, to interview him.

      In October 2008, the trial court held a suppression hearing regarding

Calloway’s confession that lasted several days and was continued until March

2009. At the conclusion of the hearing, the State and Calloway contested whether

a Frye6 hearing was necessary to determine whether Dr. Richard Ofshe, an expert

witness in the field of false confessions, could testify for the defense. The trial

court ruled that both Dr. Ofshe and Dr. Michael Welner, a rebuttal witness for the

State, could testify, but only after Calloway himself testified that his confession

was false. However, Calloway did not testify during the suppression hearing;

therefore, neither doctor testified at that time.

                                      Guilt Phase

      During trial, the State presented testimony from each of the officers who

participated in the interrogation. In anticipation of Calloway’s defense that his

confession was false and “fed” to him by officers, the State presented evidence




      6. Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).


                                          - 15 -
during its case-in-chief to counter that defense. Every officer who testified denied

that anyone had threatened, coerced, or promised Calloway anything to obtain a

confession. Additionally, each officer testified that Calloway did not request an

attorney or otherwise invoke his Miranda rights.7

      Detective Borges testified that some of the contemporaneous media

coverage of the murders did not accurately portray certain details. He explained

that he was familiar with many of the details from the January 1997 investigation

that he did not disclose to Everett or Law before they obtained the confession. He

also offered testimony that Calloway himself provided certain details that were

unknown to officers in May 1998, but were later confirmed by Strachan, such as

the fact that Calloway first encountered St. Charles downstairs. Further, Borges

testified that Clark’s fingerprints were found on the sticky side of certain pieces of

duct tape, which confirmed both Clark’s and Calloway’s accounts that Clark taped

the victims.8

      Law denied that he or Everett “fed” Calloway specific details when they

questioned him, or that they rehearsed anything with him before his statement was



       7. The videotaped testimony of Detective Everett, taken in 2003 before
Calloway testified or Cooper disclosed Strachan as a witness, did not reference
either an invocation of Calloway’s Miranda rights or Cooper’s note.

      8. Clark did not testify during trial, but his statement, taken the day before
Calloway was arrested, was used for impeachment purposes.


                                        - 16 -
recorded. Law flatly denied that he “tricked [Calloway] into thinking he was a

police agent” who would assist the detectives with the apprehension of the “real”

murderers. Law also testified that that he did not recognize the note written by

Cooper, nor did he remember it from their interrogation of Calloway.

      Fabrice Nelson, the lead crime scene investigator in January 1997, testified

with respect to evidence recovered from the apartment. Guillermo Martin, a latent

fingerprint examiner, testified that latent prints lifted from the freezer door and the

sticky side of duct tape pieces recovered from Apartment 8 matched those of

Clark. Martin admitted that of the sixty-four latent fingerprint cards of value

recovered, thirty-four cards remained unidentified, and none matched the known

prints of Calloway. Over objections from the defense, the State also presented the

testimony of medical examiner Dr. Bruce Hyma, in the place of Dr. Charles

Siebert, the original medical examiner.

      Latonya Taylor testified that she recognized her fiancé, Adolphus Melvin,

by the underwear that he wore when he was killed, which she had purchased for

him. She also described the jewelry that he usually wore, which, along with his

wallet, cell phone, and beeper, she never saw after he left for the day on January

21, 1997. Gwendolyn James, the fiancée of Trenton Thomas, also testified that

Thomas’s pager was never found after that day. Adolphus Thornton, who knew

Calloway as “Black” and was a friend of his nephew, Michael Gosha, testified that


                                          - 17 -
Calloway approached him in January 1997 to pawn a distinctive gold bracelet. A

few days later, Thornton learned that Melvin had been murdered and recognized

the bracelet as belonging to him.

      Strachan testified that in January 1997, he assumed the booming noises were

music played from loud speakers; however, he had since served in the Marines and

thought he recognized the noises to be the sounds of gunshots, although he could

not definitely categorize the noises. After he informed his mother of what he had

observed, his mother moved their family out of the apartment that very day and

they did not return. After he testified that the person he saw in January 1997

seemed to be several years older than himself, he admitted that he was unable to

identify Calloway in a photographic array during a police interview in 2008 or

during trial in 2009.

      The State also presented testimony from Diane Odom, Calloway’s girlfriend

at the time of his arrest. She testified that she saw Calloway after he confessed and

drove with Calloway and the officers to search for the gun. On direct examination,

she testified that Calloway did not tell her that her life was in danger when officers

dropped her off with members of Calloway’s family that day.

      After the State rested, defense counsel proceeded on a theory that

Calloway’s confession was false and induced as part of a plan with the police to

lure the real murderers from hiding. In support of this theory, defense counsel


                                        - 18 -
presented testimony from Calloway and Dr. Ofshe, a sociologist who testified as

an expert on factors that can cause a false confession.

      Calloway’s testimony conflicted with that of various police witnesses. For

example, he testified that when he signed the Miranda paperwork upon his arrival

at the police station, no one explained that he was under arrest or reviewed the

protections of the Miranda rights. He also asserted that he requested an attorney

several times from several different officers, and at one point, Borges retorted that

“the devil in a suit” could not save him and he would “fry for this.” He also

claimed that Ford, rather than himself, stated that the victims were bad people who

worked for the devil. Further, he testified that several officers provided him with

nonpublic details about the murders, including that a robbery also occurred; the

apartment was a marijuana packaging center; the victims were killed execution

style; the stereo volume was high; and the weapon used was a .45 caliber gun.

      After being left alone in the interview room, Calloway testified that Law

returned at some point in the late night or early morning with a “glazed, crazy”

look. Law said he had been speaking with the deceased Gosha, who told Law who

had killed him. Calloway thought Law might have experienced a religious vision

and replied that if Law had really spoken to Gosha, Gosha would have told him

that Calloway was a good person who was not involved in the murders of either

Gosha or the five men in 1997. Law returned sometime later, looking calmer, and


                                        - 19 -
explained that the men who killed Gosha intended to target Calloway next. Law

implied that Calloway and his family were under surveillance. However, Law said

it would help Calloway if he made a false statement and to think about his family

before declining this opportunity to help them. After speaking with Odom,

Calloway agreed to provide a false confession to protect his family. He testified

that he was under the impression that he would spend three months in jail so that

the police could apprehend the real murderers. The State extensively impeached

Calloway with an earlier interview between Dr. Ofshe and Calloway. Calloway

defended inconsistent or incoherent statements by reference to his age at the time

of the arrest (19), naivety, ignorance, use of slang, and lack of education.

      Dr. Ofshe offered testimony regarding the manner in which a police

interview may become a coercive interrogation that results in a confession. He

explained that Calloway’s account indicated the presence of many sources of

“contamination,” meaning that Calloway was potentially aware of evidence from

either media accounts or the officers themselves. Dr. Ofshe offered his opinion

that “[t]he quality of the interrogation was extremely poor throughout”; however,

the trial court precluded him from further testifying whether it was his opinion that

the confession was false. The court also ruled that Dr. Ofshe could not compare

statements in Cooper’s note and Strachan’s testimony to Calloway’s confession.




                                        - 20 -
      The State impeached Dr. Ofshe with inconsistences in the notes that

Calloway provided to him before their interview. For example, when Dr. Ofshe

interviewed Calloway in 2001, Dr. Ofshe told Calloway that it did not make sense

that Calloway told the police he had fabricated the story about sending Clark to

purchase duct tape, when Clark had recounted the same detail the day before

Calloway was arrested. Dr. Ofshe admitted that he disregarded many of the details

that Calloway recounted as too confusing until he learned about Cooper’s note and

the substance of Strachan’s testimony.

      Defense counsel also presented testimony from Rupert Butcher, a latent

fingerprint examiner from the City of Miami Police Department. He testified that

the duct tape collected from Apartment 8 was commingled and seized improperly.

      During rebuttal, the State presented testimony from several witnesses who

disputed Calloway’s testimony. Law explained that he was only minimally

involved with the 1997 quintuple homicides prior to Calloway’s arrest and

therefore could not have provided him with details about the homicides. Law and

Borges denied that Borges told Calloway that he “would fry” for this and that a

lawyer, “a devil in a suit,” could not help him, or that they denied him an attorney

upon his request. Law denied that he approached Calloway early on the morning

of May 14 and told Calloway that he had spoken to Gosha in a dream, or that he

arranged a deal with Calloway. The State also presented detectives from the


                                         - 21 -
Miami-Dade County Police Department who had investigated the Twin robbery.

Calloway testified that he was a victim of that robbery; however, Detective Pereira

countered that Calloway admitted his involvement with that robbery.

      Dr. Michael Welner, a psychiatrist, agreed that false confessions do occur,

but emphasized that they are a rare phenomenon. He also explained that research

has demonstrated that false confessions tend to be made more often by individuals

who are compliant or suggestible, particularly those who suffer from mental illness

or qualify as intellectually disabled. Dr. Welner stated that he had no evidence to

indicate that Calloway was particularly compliant or suggestible, suffered from

mental illness, or was actively psychotic at the time of his arrest and confession.

      After a trial that lasted over two months, the jury returned a guilty verdict on

all counts on July 30, 2009.

                                    Penalty Phase

      During the penalty phase, the State presented victim impact testimony from

Dorothy White, the mother of Trenton Thomas; Katherine Lowe, the sister of

Frederick McGuire; Carolyn Raphael, the sister of Gary St. Charles; Errol Kelly,

the nephew of Adolphus Melvin; and Gloria Copeland, the mother of Derwin

Copeland. The State then rested.

      Diane Odom, Calloway’s girlfriend at the time of his arrest, testified that

Calloway helped her with her children during their relationship. He picked them


                                        - 22 -
up from school, taught them how to play football and ride bikes, and spent three to

five days a week with them. Eugene Anderson, a relative to Calloway by

marriage, explained that he occasionally hired Calloway to assist him with his

carpet installation business and that Calloway gave his earnings to Eugene’s wife,

Shante, for their children.

      Joan King and Juanita Perry testified that before his arrest, Calloway

regularly attended church. In addition to attending services three times a week, he

participated in youth activities, helped clean the church, and served as an usher.

      Eugene Hill, Calloway’s step-grandfather, provided testimony about

Calloway’s impoverished childhood. His stepdaughter and Calloway’s mother,

Shirley Hill, moved to Miami to live with him and his wife, Hester Hill. Eugene

tried to provide for Calloway and his brother, Reginald, and to discipline them, but

he was eventually injured and was unable to continue to support Shirley and her

family.

      Shante Anderson, Calloway’s second cousin, testified regarding Calloway’s

difficult childhood. When Calloway’s mother moved her children to Liberty City,

they lived in a crowded two-bedroom apartment with Eugene and Hester Hill,

Cherry Hill, and Cherry’s two children. Eugene was strict and threatened to

discipline the children with his belt. After Shirley moved out of the apartment

when Calloway was approximately thirteen years old, she, Calloway, and Reginald


                                        - 23 -
were evicted at least twice from various apartments around Liberty City. It was

rare that Shirley kept more than milk and cereal to feed Calloway and Reginald.

Calloway would visit his grandparents’ home, where Hester would feed him

without Eugene’s knowledge or permission.

      Reginald Calloway further testified to the hardships he and his brother

endured. He stated that Eugene frequently beat Calloway with a belt during the

time they lived with him and their mother was largely absent during this time.

Despite the difficulties, Calloway encouraged his brother to stay in school and

served as a surrogate father figure.

      Calloway’s mother, Shirley, explained that she was often abused by

Solomon Calloway, the father of Calloway and Reginald, and that he once

attempted to drown her in a bathtub. When Calloway was one or two years old,

she moved her children to a small, one-bedroom trailer in Georgia. Despite the

move, Solomon visited the trailer and beat Shirley with a switch nearly every day.

Solomon would also beat Calloway with the switch. She recounted one incident

when she and Solomon were fighting and Calloway, then a toddler, handed her a

bat to use in self-defense. The abuse continued until she moved to Miami to live

with her mother and stepfather, when Calloway was five or six years old.

      After she moved out of their home and into a one-bedroom apartment with

her sons, she spent her income on drugs, rather than rent, electricity, groceries, or


                                        - 24 -
other basic needs for her children. When Calloway was approximately fourteen,

she moved the family again, this time to the Scott Projects, which she described as

a “war zone” where drugs were openly sold and fights occurred regularly. Her

drug abuse intensified, and she testified that at that point in her life, nothing but

crack cocaine mattered to her, not even her children. Instead of using food stamps

to feed her children, she traded the food stamps for drugs.

      On February 3, 2010, the jury recommended the death penalty for all five

murders, each by a vote of seven to five. On April 13, 2010, the court held a

Spencer9 hearing. Dr. Jethro Toomer, a clinical psychologist, testified for the

defense. Dr. Toomer explained that the instability, poverty, and parental

abandonment that Calloway experienced throughout his life affected his cognitive

processing, impulse control, and ability to engage in personal relationships.

However, Dr. Toomer admitted that Calloway’s participation in planning the

robbery and murders demonstrated that he was capable of controlling his impulses.

      The trial court issued its sentencing order on October 1, 2010. The court

concluded that the State had established beyond a reasonable doubt the existence

of six aggravating circumstances: prior conviction of a capital felony, §

921.141(5)(b), Fla. Stat. (1997) (great weight); capital felony committed in the




      9. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                         - 25 -
course of a kidnapping, § 921.141(5)(d) (great weight); capital felony committed

for the purpose of avoiding arrest, § 921.141(5)(e) (great weight); capital felony

committed for pecuniary gain, § 921.141(5)(f) (great weight); capital felony was

heinous, atrocious, or cruel (HAC), § 921.141(5)(h) (exceptionally great weight);

and capital felony was committed in a cold, calculated, and premeditated manner

(CCP), § 921.141(5)(i) (extremely great weight).

      The court found one statutory mitigating circumstance, Calloway’s age at

the time of the murders, section 921.141(6)(g), Florida Statutes, and gave it some

weight. The court also acknowledged the existence of the following nonstatutory

mitigating circumstances: Calloway had an unstable and impoverished background

(slight weight); he was often abandoned by his mother, who was a crack addict

(some weight); as a very young child, he witnessed his father physically abuse his

mother (slight weight); he demonstrated poor performance in school, has a low-

normal IQ, and dropped out of school (minimal weight); he grew up in the Scott

Projects, a rough neighborhood rife with narcotics and violence (slight weight); he

suffered emotional deprivation at the hands of his caregivers, his mother and step-

grandfather (little weight); he was exposed to chronic violence throughout his life

(little weight); he was deprived of a nurturing mother (little weight); he grew up in

abject poverty (slight weight); he was born into a dysfunctional family (minimal

weight); he became normalized to violence (little weight); he lacked guidance and


                                        - 26 -
a father-son relationship (slight weight); he lacked a role model (no weight); he

faced unstable living conditions throughout his life (little weight); he was active in

his church and exhibited genuine religious beliefs (no weight); his aunt and

grandmother passed away while he was in jail, and he was upset because he was

unable to attend their funerals (no weight); he did not flee from the police (no

weight); his mother still loves him (no weight); he was a good father figure to the

children of his former girlfriend, Diane Odom (some weight); he encouraged his

cousins to do well (minimal weight); he is considerate, generous, and concerned

about his family (some weight); he will die in prison regardless of what sentence

he receives (no weight); the police would not have solved the crimes if he had not

confessed (some weight); Clark, his codefendant, was sentenced to life

imprisonment (no weight); he did not receive recommended psychological

counseling (some weight); he was employed at the time of his arrest (slight

weight); and he used poor judgment and engaged in impulsive behavior (minimal

weight).10




       10. The court determined that Calloway did not present mitigating evidence
that the capital felony was committed while he was under the influence of a mental
or emotional disturbance. The court also rejected his claim that it should consider
as a mitigating circumstance that he was a follower, when “[t]he evidence proved
that he was clearly a leader in the commission of these crimes.”


                                        - 27 -
       The court concluded that the aggravating circumstances, particularly HAC

and CCP, far outweighed the mitigating circumstances. The trial court sentenced

Calloway to death for the murders, and imposed life sentences for the armed

robbery, armed kidnapping, and armed burglary with an assault or battery

convictions. This appeal follows.

                                     DISCUSSION

                                         Voir Dire

       The first error that Calloway alleges is that the trial court improperly limited

the scope of voir dire. Specifically, defense counsel sought to ask potential jurors

whether they would consider a life recommendation when faced with five murder

victims and the anticipated multiple aggravating circumstances. During a hearing

on this issue, the defense argued that they would be unable to explore juror bias

and intelligently exercise preemptory strikes without these questions. The State

generally agreed that the defense should be permitted to ask whether jurors would

commit to weighing the aggravating and mitigating circumstances. However, the

State contended that defense counsel should not be permitted to attempt to commit

the jurors to a predetermination by asking if jurors could still consider life after

hearing about multiple certain aggravating circumstances, which would convert

voir dire into a pretrial of the case.




                                          - 28 -
      The trial court explained that prospective jurors had been asked whether they

could commit to fairly weighing aggravating and mitigating circumstances before

making their recommendation. When defense counsel responded, “The problem is,

they don’t know what the aggravators are yet,” the court answered, “That’s the

way it is,” and reminded defense counsel that the jurors are given similar

instructions before deliberation. Defense counsel replied:

      I don’t want to find out their attitude towards applying that instruction
      at the end of the case. It’s too late for me to have explored whether
      they would be overwhelmed by [preconceived] notions of bias against
      [heinous], atrocious, and cruel.
             A case where someone tortured someone[,] tied them up and
      subject[ed] them to pain, no, I can’t give them life. I need to know
      that at the beginning because they don’t know what the aggravators
      are going to be, either the law or the potential factual scenario. And if
      they would be overwhelmed that they can’t apply the law or they have
      a bias such that I would use a pre-emptory, I need to know about it in
      jury selection.

The court stated that defense counsel had failed to present any authority to support

that position, and the jury should not be requested to engage in pretrial

determinations. It ultimately concluded that the parties could probe the venire

about potential bias regarding the number of victims and the potential for financial

gain, given that the indictment included the armed robbery charge.

      This Court will not disturb a ruling of a trial court regarding the scope of

voir dire absent a finding of an abuse of discretion. E.g., Chamberlain v. State, 881
So. 2d 1087, 1095 (Fla. 2004). This standard is only met if no reasonable person


                                        - 29 -
would arrive at the same conclusion as that of the trial court. Trease v. State, 768
So. 2d 1050, 1053 n.2 (Fla. 2000) (citing Huff v. State, 569 So. 2d 1247, 1249 (Fla.

1990)). This Court has previously found no abuse of discretion in the exclusion of

questions pertaining to potential jurors’ familiarity with stories about prisoners

who had been released from death row, or their views regarding mitigation.

Darling v. State, 808 So. 2d 145, 160 (Fla. 2002); Vining v. State, 637 So. 2d 921,

926-27 (Fla. 1994); see also Hoskins v. State, 965 So. 2d 1, 13 (Fla. 2007) (finding

no abuse of discretion in excluding the use of autopsy photographs during voir

dire). However, we have held that an abuse of discretion occurred when a trial

court prevented defense counsel from questioning prospective jurors about whether

they would accept voluntary intoxication as a defense in a case that required

specific intent to be established. Lavado v. State, 492 So. 2d 1322, 1323 (Fla.

1986); see also Johnson v. State, 590 So. 2d 1110, 1110 (Fla. 2d DCA 1991) (trial

court abused its discretion in excluding questions about defendant’s status as a

convicted felon to probe for potential bias).

      It is a well-settled principle in Florida that parties may not question potential

jurors during voir dire about evidence that is expected to be presented during trial

and request an initial decision from prospective jurors as to how they will rule in

the case. Hoskins, 965 So. 2d at 13 (“The purpose of voir dire is to obtain a fair

and impartial jury, whose minds are free of all interest, bias, or prejudice, not to


                                         - 30 -
shock potential jurors or to obtain a preview of their opinions of the evidence.”

(citations omitted)); Franqui v. State, 699 So. 2d 1312, 1322 n.5 (Fla. 1997) (citing

Vining, 637 So. 2d at 921; Dicks v. State, 93 So. 137, 138 (Fla. 1922)). “Such a

procedure would revolutionize jury trials.” Dicks, 93 So. at 137.

       We distinguish this case from Lavado, which involved whether the jury

could accept the theory of the defense. In Barnhill v. State, 834 So. 2d 836, 846

(Fla. 2002), this Court explained how such a question was critical to the

defendant’s right to a fair trial:

       If counsel knows nothing more of the jurors, the single thing defense
       counsel must ascertain is whether the prospective jurors can fairly and
       impartially consider the defense offered by the defendant. See
       Lavado v. State, 492 So. 2d 1322 (Fla. 1986). A trial judge abuses his
       or her discretion if he or she precludes counsel from asking specific
       questions about bias or prejudice against the defendant or the defense
       theory, even if the judge permits the general question as to whether
       the prospective juror can follow the law. Id.

(Emphasis supplied); see also Johnson, 590 So. 2d at 1110. Unlike the

circumstances in Lavado or Johnson, the questions here pertained to obtaining a

pretrial decision on anticipated aggravating circumstances that could only be

explained through a discussion of the underlying facts, rather than an aspect of

Calloway or his theory of the case. Therefore, neither Lavado nor Johnson

provides support for Calloway’s proposition that the trial court abused its

discretion.




                                        - 31 -
      Here, defense counsel sought to precommit jurors to a recommendation of a

life sentence based on expected evidence. Calloway asserts that the trial court’s

exclusion of such questions was inconsistent with a subsequent ruling that

permitted questions regarding the number of victims and the potential pecuniary

gain aggravating circumstance. However, the court explained that the potential

jurors were aware of the number of victims and that the murders had occurred

during the course of a robbery because they had been informed of the crimes with

which Calloway had been charged. What they had not been informed of at that

time were the particular facts of the crime—namely, that the victims had been

duct-taped, blindfolded, and gagged while they listened to Calloway and Clark

debate whether to kill some or all of them. The trial court permitted defense

counsel to ask hypothetical questions about jurors’ general views on aggravation;

however, defense counsel could not ask them whether they would precommit to a

life sentence in light of specific aggravating circumstances. Such questions would

have pretried the case in voir dire. See Hoskins, 965 So. 2d at 13; Franqui, 699 So.
2d at 1322 n.5. Therefore, we conclude that the trial court did not abuse its

discretion when it issued the one limitation.

                      Whether a Frye Hearing Was Necessary




                                        - 32 -
      On cross-appeal, the State claims that the trial court erred when it failed to

conduct a Frye hearing before it allowed Dr. Ofshe to testify as an expert.11 The

State contends that had a Frye hearing been held, Dr. Ofshe would not have been

permitted to testify as an expert. During a pretrial suppression hearing in 2008, the

State insisted that Dr. Ofshe be subject to a Frye hearing before he could testify.

However, the trial court ruled that his testimony would not become relevant until

Calloway testified that his confession was false. Calloway did not testify until trial

in 2009, and the trial court ruled that a Frye hearing would not be held at that point,

based on United States v. Hall, 93 F.3d 1337, 1342 (7th Cir. 1996), and Boyer v.

State, 825 So. 2d 418 (Fla. 1st DCA 2002).

      Under the Frye standard, the proponent of the evidence sought to be

admitted must prove to the trial court by a preponderance of the evidence that the

scientific principles and methodology of the expert witness are generally accepted

by the relevant scientific community. Marsh v. Valyou, 977 So. 2d 543, 547 (Fla.

2007); Ramirez v. State, 810 So. 2d 836, 844 (Fla. 2001). Frye hearings only

apply to novel scientific methodologies; once the methodology has been

established and recognized by the relevant scientific community, a Frye hearing

becomes unnecessary. See, e.g., King v. State, 89 So. 3d 209, 228-29 (Fla. 2012)




      11. The Frye standard was in place at the time of Calloway’s trial in 2009.


                                        - 33 -
(concluding that tool-mark identification did not require a Frye hearing). Frye

determinations are legal rulings that are reviewed de novo. Brim v. State, 695 So.
2d 268, 274 (Fla. 1997). Frye errors are subject to being reviewed for harmless

error. Ramirez, 810 So. 2d at 845 (citing Hadden v. State, 690 So. 2d 573, 581

(Fla. 1997)). An error is harmless if there is no reasonable possibility that it

affected the verdict. State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).

      In Flanagan v. State, 625 So. 2d 827, 828 (Fla. 1993), this Court explained

that not all expert testimony requires a Frye hearing:

      [P]ure opinion testimony, such as an expert’s opinion that a defendant
      is incompetent, does not have to meet Frye, because this type of
      testimony is based upon the expert’s personal experience and training.
      While cloaked with the credibility of the expert, this testimony is
      analyzed by the jury as it analyzes any other personal opinion or
      factual testimony by a witness. Profile testimony, on the other hand,
      by its nature necessarily relies on some scientific principle or test,
      which implies an infallibility not found in pure opinion testimony.
      The jury will naturally assume that the scientific principles underlying
      the expert’s conclusion are valid. Accordingly, this type of testimony
      must meet the Frye test, designed to ensure that the jury will not be
      misled by experimental scientific methods which may ultimately
      prove to be unsound. See Stokes[ v. State, 548 So. 2d 188], 193-194
      [(Fla. 1989)] (“A courtroom is not a laboratory, and as such it is not
      the place to conduct scientific experiments. If the scientific
      community considers a procedure or process unreliable for its own
      purposes, then the procedure must be considered less reliable for
      courtroom use.”).

(Emphasis supplied.) We subsequently concluded that based upon the reasoning in

Flanagan, a Frye hearing must be held before an expert could testify about the

psychological effects of sexual abuse upon a child. Hadden, 690 So. 2d at 579-80.

                                         - 34 -
      We have also previously considered whether Dr. Ofshe’s testimony requires

a Frye hearing before it may be presented to a jury. In Williamson v. State, 994
So. 2d 1000, 1007-08 (Fla. 2008), the prosecution theorized that the defendant

threatened a key State witness, Charles Panoyan. In support of this theory, Dr.

Ofshe testified for the State that the threats made by Williamson indicated a degree

of control or influence over Panoyan. Id. at 1009. The following exchange

occurred during trial:

      Q. [The State] But did you have the opportunity to discern any kind
      of control or influence that had been exercised by Dana Williamson
      according to the attestation of Charles Panoyan, which degrees or
      kinds of control you recognized?

      A. [Dr. Ofshe] Yes.

             ....

             Well, in reviewing the history of Mr. Panoyan’s experience in
      connection with the invasion and death and the assaults at the Decker
      residence, and over the course of the investigation that followed,
      including his incarceration and ultimate decision to speak about what
      happened, the pattern that he displays is a pattern of someone who
      has, for one [sic] of a better word, been terrorized, and someone who
      is acting in response to a credible threat, not only to himself, but also,
      and to some degree, more importantly, to members of his family.

            And that the manner in which he responds at various points
      indicates quite clearly that he has a great concern about something
      happening to his family . . . .

             ....

            The point at which he chose to do certain things reflects the
      kind of threat and fear he was acting under, and the particular

                                        - 35 -
      decisions that he made to me are completely consistent with what he
      says about the sort of threats that he was exposed to.

Id. (emphasis supplied). The postconviction court summarily denied Williamson’s

claim that trial counsel was ineffective for failure to request a Frye hearing before

Dr. Ofshe testified. Id. However, on appeal we explained that the court should

have determined whether Dr. Ofshe’s testimony regarding the effect of the

defendant’s coercion on the witness was generally accepted by the relevant

scientific community. Id. at 1010 (citing Hadden, 690 So. 2d at 575-76; Flanagan,
625 So. 2d at 828). We concluded that the summary denial of the claim was error

and remanded to the postconviction court for an evidentiary hearing. Id.

      In this case, we hold that under Williamson, a Frye hearing was necessary

before Dr. Ofshe was permitted to testify. Although Calloway asserts that the

testimony in Williamson is factually distinguishable from the testimony presented

below, we disagree. In both Williamson and this case, Dr. Ofshe’s testimony

ultimately concerned how coercion in the form of threats made to an individual or

his family can influence that individual’s behavior. Moreover, we have explained

that the testimony involved in both Williamson and Hadden involved expert

testimony that was more than pure opinion evidence and therefore required a Frye

hearing. Williamson, 994 So. 2d at 1010; see also Flanagan, 625 So. 2d at 828

(“Profile testimony, on the other hand, by its nature necessarily relies on some

scientific principle or test, which implies an infallibility not found in pure opinion

                                         - 36 -
testimony.”). As in Williamson, Hadden, and Flanagan, Dr. Ofshe’s testimony

consisted of more than a pure opinion from an expert. In fact, Dr. Ofshe was not

permitted to offer an opinion as to whether Calloway’s confession was false,

coerced, or otherwise unreliable, but instead only explained that false confessions

occur and what factors might produce a false confession. This evidence was

supported by research referenced by Dr. Ofshe during his testimony and included a

discussion of the rate of occurrence of false confessions and his model of false

confessions. His testimony therefore relied upon a scientific or academic principle

or test, which constitutes evidence that requires a review of its underlying

methodology and acceptance before it can be presented to a jury. See Williamson,
994 So. 2d at 1009-10; Hadden, 690 So. 2d at 575-76; Flanagan, 625 So. 2d at 828.

      However, this error was harmless. The primary witnesses for the defense

were Calloway and Dr. Ofshe, whose testimony lent academic credence to

Calloway’s claim that he was pressured by the police to give a false confession.

The central issue of the case was whether Calloway provided a false confession out

of fear for himself and his family. Even assuming that the trial court would have

entirely excluded testimony from Dr. Ofshe after a proper Frye hearing—which we

do not conclude today12—the jury nonetheless convicted Calloway of five counts



      12. Because no Frye hearing occurred below, we decline to address whether
Dr. Ofshe’s testimony would have satisfied the Frye standard.


                                        - 37 -
of first-degree murder, armed robbery, armed kidnapping, and armed burglary,

after it heard extensive testimony from Dr. Ofshe that the confession may have

been the product of coercion and an illicit deal with law enforcement. The State

does not allege any harm suffered by this error. Under these circumstances, we

conclude there is no reasonable possibility that the failure to conduct a Frye

hearing prior to Dr. Ofshe’s testimony ultimately affected the verdict.

                      Limitations on Testimony of Dr. Ofshe

      The next error that Calloway alleges occurred is that the trial court so limited

the testimony of Dr. Ofshe that it was rendered meaningless. To demonstrate that

Calloway’s confession was false and coerced, defense counsel sought to introduce

Dr. Ofshe’s methodology, which requires a comparison between objective facts

available beyond what is revealed in a confession and the “facts” developed during

the confession. Dr. Ofshe was permitted to explain at length and with few

interruptions how an interrogation occurs and what factors an interrogator might

use to obtain a confession. During redirect, he was also allowed to discuss studies

that examined false confessions and tactics that might induce a false confession.

He further stated that he saw the existence of “powerful motivators” that were

likely to induce a false confession in Calloway’s account of the interrogation.

However, the court prevented Dr. Ofshe from comparing what he called

“objectively knowable facts,” such as the information available from Strachan’s


                                        - 38 -
testimony and Cooper’s notes, with the “facts” in Calloway’s confession. The trial

court explained that both the “facts” as framed by Dr. Ofshe and his assessment of

witness credibility were matters for the jury.

      We review evidentiary rulings by a trial court for abuse of discretion.

Frances v. State, 970 So. 2d 806, 813-14 (Fla. 2007). An expert may testify about

an opinion developed from facts not in evidence before the jury. § 90.704, Fla.

Stat. (1997). However, experts may not comment on the credibility of other

witnesses. Frances, 970 So. 2d at 814; Feller v. State, 637 So. 2d 911, 915 (Fla.

1994). This limitation is intended to minimize any effect that the expert status of

the witness may have on the jury’s reception of the testimony. See Feller, 637 So.
2d at 915; State v. Townsend, 635 So. 2d 949, 958 (Fla. 1994) (“[G]reat care must

be taken by a trial judge in determining what testimony of an expert is admissible

because a jury often places great emphasis on the testimony of experts . . . .”).

      In Frances, an expert attempted to testify about the defendant’s general

knowledge and comment on the credibility of other witnesses. 970 So. 2d at 814.

We found no abuse of discretion in excluding such testimony. We noted that

expert testimony that did not require specialized knowledge was not admissible,

and experts cannot vouch for other witnesses. Id. However, in Boyer, the First

District concluded that the wholesale exclusion of Dr. Ofshe’s testimony regarding

false confessions was harmful error. 825 So. 2d at 419-20. The district court


                                        - 39 -
concluded that the jury should have been allowed to consider evidence relevant to

the voluntariness of the defendant’s confession, and the jury was free to determine

the credibility of Dr. Ofshe’s testimony. Id.

      However, Dr. Ofshe’s excluded testimony here would have exceeded the

scope of the testimony contemplated in Boyer. Without the limitations imposed by

the trial court below, his testimony would have evaluated the credibility of his

fellow witnesses, which is not permitted. Frances, 970 So. 2d at 814; Feller, 638
So. 2d at 915. Unlike in Boyer, Dr. Ofshe was allowed to testify and explain how

false confessions might occur. Where the trial court drew the line was when Dr.

Ofshe attempted to compare different versions of the facts to each other to suggest

that the version provided by Calloway in his confession was not reliable. Allowing

Dr. Ofshe to explain that he determined that Calloway’s confession was false

because it conflicted with Strachan’s descriptions of what he observed on January

21, 1997, would have exceeded the permissible scope of expert testimony. 13 His

opinion was not simply based upon facts and observations not before the jury, but

instead relied upon his assessment of the credibility of witnesses and evidence that

were before the jury. Such testimony would allow Dr. Ofshe, not the jury, to



       13. Dr. Ofshe himself admitted that he did not fully understand Calloway’s
confession and description of his confession in their 2001 interview until after he
learned about Strachan’s observations and Cooper’s note several years after the
interview.


                                        - 40 -
determine which version of the facts was correct by implying that Strachan

provided a more reliable account than Calloway himself provided to the police

after his 1998 arrest. See Frances, 970 So. 2d at 814. Therefore, we conclude that

the trial court did not abuse its discretion when it placed these specific limitations

on the testimony of Dr. Ofshe.

                            Cross-Examination of Odom

      Calloway next alleges that the trial court improperly limited the scope of

cross-examination of Diane Odom, who was Calloway’s girlfriend at the time of

his arrest and who testified during the State’s case-in-chief. Calloway spoke to

Odom on the phone on the morning of his confession, and she came to the police

station that morning at his request. She also rode in the van with Calloway and

Detectives Law and Everett while they toured areas that Calloway visited before

and after the murders. Calloway proffered that he told Odom that he was

concerned for her safety and that of her family, and in response, she temporarily

relocated her family. According to Calloway, this demonstrated the validity of the

threats revealed by Detective Law before Calloway confessed.

      The record does not reflect the exact date of this alleged communication.

Before trial, the State suggested that Calloway communicated these threats to

Odom two weeks after his arrest. However, during trial, defense counsel proffered

that Calloway informed Odom of the threats during the phone call on the morning


                                         - 41 -
of his confession. Calloway himself offered conflicting testimony on this matter.

During direct examination, he testified that when he saw her at the police station

shortly after he confessed, he told her he needed to “get right with God,” and that

he had a deal with Detective Law that would resolve everything within three

months, but he did not tell her about the threats because he did not want her to

panic. During redirect examination, however, defense counsel elicited that

Calloway had communicated concerns for her safety at some point that day, and

she temporarily moved out of her apartment immediately.

      During direct examination, the State asked Odom if she was afraid for her

life when she left Calloway, Everett, and Law after the van ride:

      Prosecutor: Were you at that time, Ms. Odom told by Tavares
      Calloway that your life could be in danger?

      Odom: No. Not at that time, no.

      Prosecutor: Were you told you needed to be careful and watch out at
      that time?

      Odom: No. I don’t remember at that time. No. Not at that time.

(Emphasis supplied.) The court sustained objections from the State when defense

counsel asked Odom during cross-examination what she was afraid of when she

stayed with family members of Calloway for two weeks following his arrest.

Defense counsel argued that the earlier answer from the State’s direct examination

opened the door to other statements made by Calloway to Odom that showed that


                                       - 42 -
she was afraid. The court ruled that the witness herself added the words, “not at

that time,” which did not amount to a door being opened to further questioning

about hearsay statements made between Calloway and Odom. The court also

noted that Calloway was free to recall Odom during his case, which did not occur.

Calloway now asserts that these limitations were improper.

      Self-serving hearsay statements are generally inadmissible. Kaczmar v.

State, 104 So. 3d 990, 1000 (Fla. 2012) (citing § 90.803(18), Fla. Stat. (2007)).

However, if a partial statement, writing, or recording is admitted, the rule of

completeness permits the opposing party to introduce other portions of that same

statement, writing, or recording in the interest of fairness. Id. (citing § 90.108(1),

Fla. Stat. (2007));14 Reese v. State, 694 So. 2d 678, 683 (Fla. 1997) (explaining

that the statutory rule of completeness, which only governs writings or recordings,

has been applied to testimony). This rule is not an absolute right, but rather a

matter of fairness that falls within the discretion of the trial court. Larzelere v.

State, 676 So. 2d 394, 402 (Fla. 1996). The trial court should consider the relative

reliability of the complete statement in its ruling on the admissibility of the full

statement. Jordan v. State, 694 So. 2d 708, 712 (Fla. 1997).




       14. Neither section 90.803 nor section 90.108 has been substantially altered
since 1997, the year of these crimes.


                                         - 43 -
      In Reese, the defendant alleged that the trial court improperly restricted his

cross-examination of a witness. 694 So. 2d at 683. The witness testified during

direct examination that she visited the defendant in jail after he had been arrested

and he confessed to her. However, the defendant was not permitted to ask her

about prior jailhouse conversations between them, in which she allegedly refused

to speak to the defendant until he confessed to her. We approved the ruling of the

trial judge, who indicated that the defendant was free to recall the witness during

his case. Id. at 683-84. We held that the rule of completeness was not violated

after noting that the conversations were not directly related to each other and were

separated by several weeks in time. Therefore, we concluded that no abuse of

discretion occurred. Id.

      As in Reese, the statements about the purported threats that would complete

the allegedly misleading testimony of Odom may have been separated by several

weeks in time. The State indicated that Calloway informed Odom of these threats

two weeks after his arrest, not on the morning of May 14. Calloway also testified

that he did not communicate the threats on the morning of May 14 because he did

not want her to panic. However, Calloway later testified during his redirect

examination that Odom moved out of her home on May 14, suggesting to the jury

that the threats may have been contemporaneously communicated to Odom. This

separation in time and apparent contradiction by Calloway as to when he informed


                                        - 44 -
Odom not only render it less likely that the admission of Calloway’s complete

statement would provide proper context for the jury, but also suggest that his

statement is not entirely reliable. Reese, 694 So. 2d at 683-84; Jordan, 694 So. 2d

at 712 (“The amount of time that passed between Jordan’s first statement and his

second statement only increases the unreliability of the hearsay.”). Moreover,

Calloway was free to recall Odom in his defense and chose not to do so.

Therefore, we conclude that the trial court did not abuse its discretion to limit the

cross-examination of Odom.

                     Admission of Collateral Criminal Conduct

      Calloway next claims that the State improperly admitted two instances of

collateral criminal conduct without proper foundation. According to Calloway, the

State first improperly impeached him with evidence of a prior arrest for carrying a

concealed firearm. During his direct testimony, Calloway explained that he mixed

up the terms “clip” and “hammer” during his statement to Law and Everett, and the

officers corrected him. Calloway stated, “I fired five shots and I had two left in the

hammer. See there go my ignorance right there. I said [hammer]. So I’m thinking

revolver. When he obviously just said clip and I tried to catch, I mean he like, you

know the clip. And I’m like, yeah, yeah, yeah, the clip.” (Emphasis supplied.)

      The trial court agreed with the State that Calloway placed his character and

knowledge of weapons at issue with this statement and allowed the State to ask


                                        - 45 -
Calloway if he possessed a .38 caliber firearm on February 2, 1996, which he

admitted was true. The State also asked him whether he was charged with carrying

a concealed firearm as a result of that possession, which Calloway also admitted

was true.

      He also alleges that the State improperly impeached him about his

involvement in the Twin robbery with Gosha. During his interrogation, Calloway

admitted that he and Gosha planned to rob Twin, and that Gosha was murdered a

few days after the robbery. Calloway was initially considered a witness in the

Gosha homicide and informed officers that he suspected Gosha was killed in

retaliation for the Twin robbery. Before trial, the parties stipulated that they would

not discuss the Gosha homicide before the jury.

      Calloway testified on direct examination that when he was first brought to

the police station, he was under the impression that he would sign some paperwork

with regard to the bench warrant, offer the police assistance with the Gosha

investigation, and be free to leave. He explained Gosha was a friend who drove a

nice car, but he did not judge Gosha for choices that Gosha had made in his life.

Later, when Law entered the room on the morning of May 14, 1998, to resume

questioning, Calloway testified that Law had a “zombie like” look upon his face

and told Calloway that he had spoken to Gosha in a dream. Calloway replied:

      [W]ell maybe if you talk to [Gosha], he can tell you about my
      character. He can tell you what’s going on with me. He can tell you,

                                        - 46 -
      man I’m not that type of individual. He can tell you who killed him.
      He can tell what’s going on and he can also tell you I’m not that type
      of person.

He also testified that he fabricated certain details about the homicides and robbery

based on what he had seen in movies because he would not know how to rob

someone. Furthermore, when he created the false confession allegedly in collusion

with Law and Everett, he admitted that he knew Melvin, St. Charles, and Thomas,

and that if he had simply robbed them, they would have been able to identify him.

However, he added, “Anyone who knows me knows, you know you ain’t got to

worry about me because I wasn’t living that type of life style. Not in the form of

aggressive, ruggish, thuggish type of individual.” He also described himself as a

hardworking individual who attended church regularly and helped supervise his

girlfriend’s children.

      In rebuttal, the State recalled Law and Pereira to challenge Calloway’s

account. The court agreed with the State that Calloway opened the door to further

questioning about Gosha’s homicide and the robbery they had planned together.

Law testified that Calloway admitted that he and Gosha planned the Twin robbery,

during which Calloway pretended to have been a victim along with Twin. Pereira,

who was part of the investigation team from the Miami-Dade County Police

Department regarding the Twin robbery, confirmed Calloway’s involvement in




                                       - 47 -
that robbery.15 Before Law and Pereira were recalled in rebuttal, the trial court

instructed the jury to only consider their testimony to evaluate witness credibility

and that Calloway was not on trial for any crimes beyond those enumerated in the

indictment. Before this Court, Calloway asserts that the repeated references to

collateral criminal conduct resulted in prejudicial error.

      A party can “open the door” to otherwise inadmissible evidence through

testimony from a witness. Rodriguez v. State, 753 So. 2d 29, 42-43 (Fla. 2000). In

the interests of fairness and “the truth-seeking function of a trial,” the opposing

party may in turn present inadmissible evidence that qualifies, explains, or limits

previously admitted evidence. Id. We have approved of the admission of evidence

of prior criminal conduct to impeach a defendant who has opened the door to such

evidence. Id. at 42. This door is only opened after the defendant presents

misleading testimony, at which point the State may present evidence of prior

criminal conduct to prevent the jury from being misled as to the defendant’s

character. Robertson v. State, 829 So. 2d 901, 913 (Fla. 2002) (citing Bozeman v.

State, 698 So. 2d 629, 630 (Fla. 4th DCA 1997)). However, such evidence should



       15. The State also presented Detective William Hladky from the Miami-
Dade County Police Department, who was the lead investigator on the Twin
robbery, but was out of town when Calloway was arrested. Pereira filled in during
Hladky’s absence and was called to the City of Miami Police Department during
Calloway’s interrogation. As far as Hladky knew, Calloway was simply a witness
to the robbery.


                                         - 48 -
be cautiously admitted, due to concerns that it may unfairly prejudice the

defendant. Rodriguez, 753 So. 2d at 42 (“The issue is not always whether the door

has been opened, but rather how wide it has been opened.”). Moreover, a criminal

defendant who chooses to take the stand subjects his or her own credibility to

impeachment by the prosecution. Butler v. State, 842 So. 2d 817, 827 (Fla. 2003)

(noting that a defendant who testified on direct examination that he would never

hurt the victim could be impeached about a prior incident in which he choked the

victim).

      We agree with the trial court that Calloway opened the door to impeachment

by the State on both of these issues. With respect to his prior arrest for carrying a

concealed weapon, Calloway broadly claimed to be “ignorant” about guns. To

prevent the jury from being misled about his familiarity with guns, the court

permitted the State to ask whether he previously possessed and had been arrested

for carrying a .38 caliber concealed firearm. However, the court narrowly tailored

the admission of evidence of prior criminal conduct to Calloway’s familiarity with

guns, which was a matter that he himself introduced, and excluded further

evidence of his arrest record, which included more than a dozen arrests in the six

years prior to the arrest in this case. See Butler, 842 So. 2d at 827; Rodriguez, 753
So. 2d at 42-43. The trial court did not abuse its discretion when it permitted this

narrow inquiry into his prior criminal activities.


                                        - 49 -
      Likewise, Calloway opened the door to cross-examination about his

participation in the Twin robbery. He stated several times on direct examination

that he would not know how to commit a robbery and he was not the sort of

individual who would engage in violent criminal activity such as robbery or

homicides. He also testified that early in the interrogation, he offered to help

officers with the Gosha investigation. However, witnesses for the State explained

that he actually told them that he and Gosha planned the robbery; as part of that

plan, he pretended to be a victim of the robbery; and Gosha was probably

murdered in retaliation for that crime. Calloway chose to testify in his defense,

and his credibility became a critical issue in this case. We therefore conclude that

he placed his credibility at risk of impeachment. See Butler, 842 So. 2d at 827.

Accordingly, we find no abuse of discretion by the trial court.

           Impeachment by Statement from Nontestifying Codefendant

      Calloway also claims that the State violated his rights under the

Confrontation Clause when he was impeached by statements made by his

codefendant, Clark, who did not testify during Calloway’s trial. The day before

Calloway was arrested, Clark was arrested and confessed that both he and

Calloway were involved in the 1997 homicides. He also admitted that Dwight

Campbell directed them to rob the victims, but he did not expect that anyone would

be killed. He told officers that Calloway sent him to the store during the robbery to


                                        - 50 -
purchase the duct tape that was used to bind and gag the victims. He also stated

that Calloway ordered the victims to remove their clothing to ensure that none of

them was armed. Finally, Clark told them that Calloway was the sole shooter.

      During his confession, Calloway provided a substantially similar account to

detectives, which was admitted into evidence during the State’s case-in-chief.

Calloway admitted that he directed Clark to purchase something to restrain the

victims, and that when Clark ran out of duct tape, he sent Clark back to the store to

purchase more. He also admitted that he was the shooter. However, Calloway

testified during direct examination that he could not remember if he had fabricated

these details, or if officers “fed” him this information in their quest to implicate

Campbell via Calloway’s confession.

      Before Dr. Ofshe interviewed Calloway in 2001, he asked Calloway to write

down his account of the interrogation and confession. In the interview, Calloway

told Dr. Ofshe that he fabricated details that involved Clark during his confession.

Dr. Ofshe was aware that Clark had provided the police with a similar statement

and told Calloway it seemed unlikely that he could make up such details that were

previously provided to the police by Clark. He testified that he told Calloway to

“think about it and see what it is that he actually knows and what it is that he’s just

telling me.”




                                         - 51 -
      During his direct examination, Dr. Ofshe indicated that Calloway could have

learned of certain details provided in his confession either from local media or

from the interrogating officers. During cross-examination, the State asked a series

of questions about whether contradictory statements make a confession more or

less reliable, according to Dr. Ofshe’s theory of false confessions. The State asked

whether Dr. Ofshe was aware that Clark had previously informed officers that he

and Calloway sought direction from Campbell, or that Clark purchased duct tape

on Calloway’s instructions. Dr. Ofshe admitted that it would be highly unlikely

that Clark would provide the same details the day before Calloway allegedly

fabricated them. He testified that the contradiction did not necessarily make

Calloway’s account less reliable, but he admitted that when he pointed out the

potential inconsistency, Calloway became less understandable in their interview.

He also agreed with the State that Clark’s confession contradicted Calloway’s

earlier statement that officers told Calloway to include them as a means to

inculpate Campbell. Dr. Ofshe ultimately agreed that his opinion regarding

Calloway’s confession would change if it was proven that Calloway had lied to

him about a significant matter.

      Calloway insists that when the State impeached Dr. Ofshe with Clark’s

statement, Calloway’s rights under the Confrontation Clause were violated. We

review challenges based on the Confrontation Clause de novo. See McWatters v.


                                       - 52 -
State, 36 So. 3d 613, 637 (Fla. 2010). The Confrontation Clause does not permit

the admission of a confession of a nontestifying codefendant to be used

substantively against the defendant. Bruton v. United States, 391 U.S. 123, 136-37

(1968). Both this Court and the United States Supreme Court have explained that

statements of a codefendant should be viewed with particular skepticism, given the

motivation to implicate another person. Ramirez v. State, 739 So. 2d 568, 579

(Fla. 1999) (citing Lee v. Illinois, 476 U.S. 530, 541 (1986); Farina v. State, 679
So. 2d 1151, 1155 (Fla. 1996)). In Ramirez, we concluded that it was reversible

error to admit extensive details from a codefendant’s statement that incriminated

Ramirez. 739 So. 2d at 579-81. Although Ramirez opened the door to limited

questions regarding whether there was evidence that contradicted his testimony,

the door was not so widely opened as to permit the details of the codefendant’s

confession. Id. at 580-81 (citing Pacheco v. State, 698 So. 2d 593, 595-96 (Fla. 2d

DCA 1997)).

      However, it is equally clear that a codefendant’s incriminating statements

that are admitted for nonhearsay purposes, such as impeachment, do not invoke the

protections of the Confrontation Clause. E.g., Tennessee v. Street, 471 U.S. 409,

414 (1985); McWatters, 36 So. 3d at 637-38 (“The Confrontation Clause ‘does not

bar the use of testimonial statements for purposes other than establishing the truth

of the matter asserted.’ ” (quoting Crawford v. Washington, 541 U.S. 36, 60 n.9


                                        - 53 -
(2004))); see also Kansas v. Ventris, 556 U.S. 586, 594 (2009) (holding that a

statement obtained in violation of the Sixth Amendment could nonetheless be used

for impeachment purposes).

      In this case, limited information from Clark’s confession that incriminated

Calloway was used to impeach Dr. Ofshe. Dr. Ofshe presented a theory on direct

examination that Calloway could have learned many of the details provided in his

confession from alternate sources, such as media reports or the interrogating

officers, which would make his confession less reliable. To discredit Dr. Ofshe’s

theory, the State asked Dr. Ofshe whether he was aware that Clark had provided a

similar account two days before Calloway was arrested. When Dr. Ofshe admitted

that he was aware of these statements, the State then asked Dr. Ofshe about his

earlier statement to Calloway that pointed out the apparent contradiction, and when

pressed, Dr. Ofshe equivocated. At one point, Dr. Ofshe stated that there could be

other reasons for the apparent contradiction, such as memory error; however, he

later admitted that if Calloway had indeed lied to him, Dr. Ofshe would have to

reevaluate his assessment of Calloway and Calloway’s confession.

      Moreover, unlike in Bruton, Ramirez, or Pacheco, Clark’s full confession

was not admitted during trial to prove Calloway’s guilt. Instead, the State used

two specific details from Clark’s confession to conduct a narrow cross-

examination of Dr. Ofshe to question his assessment of Calloway’s veracity, and


                                       - 54 -
ultimately, Dr. Ofshe’s credibility. This use of Clark’s incriminating statements

did not violate the Confrontation Clause. Street, 471 U.S. at 414; McWatters, 36
So. 3d at 637-38.

                       Bolstering of Witnesses for the State

      Next, Calloway claims that the State improperly bolstered the credibility of

Detective Everett, one of the detectives who elicited the confession, and Fabrice

Nelson, the lead crime scene technician. During the cross-examination of Sergeant

Eunice Cooper, defense counsel asked her about a policy of the City of Miami

Police Department, which required felony suspects to be handcuffed during

transport. On redirect, Cooper explained that the policy allowed for officer

discretion:

      Prosecutor: Was Sergeant Willie Everette [sic] at that time a capable
      police detective?

      Defense counsel: Objection. Calls for an opinion.

      Prosecutor: As a supervisor, your Honor.

      The Court: Overruled.

      Defense counsel: Character evidence of the witness. Bolstering.

      The Court: Overruled. It’s something that is of her knowledge.

      Sergeant Cooper: Yes. Sergeant Everette [sic] was a capable
      supervisor and Sergeant Everette [sic] used his discretion.

      Prosecutor: What about physically, Sergeant Cooper. Was [he] a
      physical capable adult male?

                                       - 55 -
      Sergeant Cooper: Yes.

      Prosecutor: Was he a confident police officer?

      Defense counsel: Objection. Relevance.

      The Court: Sustained.

      Calloway also alleges that the State improperly bolstered the testimony of

Nelson through the cross-examination of Rupert Butcher, a fingerprint expert who

was called by the defense. Nelson was the lead crime scene investigator in 1997

and testified about the forensic evidence collected from the apartment during the

State’s case-in-chief. At the time of trial, Butcher was a senior latent fingerprint

examiner for the City of Miami Police Department, but he was not employed by

the city in 1997 and was not involved in the investigation until 2003. He testified

on direct examination that the manner in which duct tape was collected and

commingled was not a standard collection procedure. During cross-examination,

the State elicited testimony from Butcher that because he was not involved in the

investigation until at least 2003, he had no way of knowing whether Nelson acted

improperly. After the State confirmed with Butcher—without objection—that

there was no reason to suggest that Nelson improperly preserved evidence or “did a

sloppy job” in 1997, the following exchange occurred:

      Prosecutor: Didn’t Fabrice Nelson do an excellent job of collecting
      [and] preserving evidence from this scene as we can see it in State’s
      Exhibit 28.

                                        - 56 -
      Defense counsel: Objection. He has no way of knowing. He was not
      there. Calls for improper opinion.

      The Court: You can answer, sir if you know.

      Butcher: Again, well I wasn’t there to know exactly but based on the
      gravity or amount of evidence that he actually collected and
      processed, I would say that he did a very good job of processing the
      evidence.

During redirect examination, defense counsel also elicited from Butcher that

Nelson “did a very good job” preserving and documenting the evidence at the

crime scene.

      Generally, this Court will not reverse a decision regarding the admissibility

of evidence absent an abuse of discretion by the trial court. E.g., Hall v. State, 107
So. 3d 262, 273 (Fla. 2012) (citing Ray v. State, 755 So. 2d 604, 610 (Fla. 2000)).

However, it is erroneous to permit a witness to comment on the credibility of

another witness because the jury alone determines the credibility of witnesses.

Tumblin v. State, 29 So. 3d 1093, 1101-02 (Fla. 2010); Knowles v. State, 632 So.
2d 62, 65-66 (Fla. 1993); Page v. State, 733 So. 2d 1079, 1080-81 (Fla. 4th DCA

1999) (citing Barnes v. State, 93 So. 2d 863 (Fla. 1957)). Testimony from a police

officer about the credibility of another witness may be particularly harmful because

a jury may grant greater credibility to the officer. Tumblin, 29 So. 3d at 1101-02

(“Police officers, by virtue of their positions, rightfully bring with their testimony

an air of authority and legitimacy. A jury is inclined to give great weight to their

                                         - 57 -
opinions.” (citations and ellipses omitted)); Seibert v. State, 923 So. 2d 460, 472

(Fla. 2006). Improper bolstering is reviewed for harmless error. See Johnson v.

State, 969 So. 2d 938, 955 (Fla. 2007); Knowles, 632 So. 2d at 66.

      Improper bolstering can result in harmful error when the credibility of the

bolstered witness is of critical importance to the State. The Fourth District Court

of Appeal in Page concluded that the State allowed a police witness to improperly

bolster the credibility of a confidential informant. 733 So. 2d at 1080-81. The

officer testified that the informant, who was the only witness to the alleged drug

transaction, had previously provided “very trustworthy and reliable” information.

Id. at 1081. The Fourth District concluded that this erroneous statement was

reversible partially because the main goal of the defense was to question the

credibility of that informant. Id. at 1080-81; see also Tumblin, 29 So. 3d at 1101-

03 (finding an abuse of discretion to permit bolstering by a key witness).

      However, in this case, Cooper’s testimony did not constitute improper

bolstering of Everett. Cooper was not asked whether any particular statements by

Everett during his videotaped testimony were incorrect, unreliable, or otherwise

untrustworthy. Instead, her testimony explained the department’s handcuff policy,

which was a matter of officer discretion. The jury viewed videotaped testimony of

Everett, who was then undergoing treatment for cancer and passed away by the

time of trial. The question from the prosecutor and answer from Cooper merely


                                        - 58 -
informed the jury that during Calloway’s interrogation and transport in the van,

Everett could have handcuffed Calloway if he felt it was appropriate, but chose not

to do so. This did not amount to improper bolstering of Everett’s credibility.

      Even if we were to conclude that this constituted bolstering, any error in

Cooper’s testimony would be harmless. Cooper, who testified for a single day in a

trial that lasted more than two months, provided a single statement that Everett was

capable and used his discretion regarding the handcuff policy. Although there is a

general concern that one officer complimenting the professional work of another

may improperly influence the jury, see Tumblin, 29 So. 3d at 1101-02, the

handcuff policy only tangentially related to the main issue of the trial—whether

Calloway’s confession was forced or coerced. It was undisputed that Calloway

was not handcuffed during his interrogation or the van ride. Thus, whether Everett

was capable or used his discretion with regard to the handcuff policy was irrelevant

to the question of whether Calloway’s confession, which occurred before the

handcuff issue during the van ride, was forced or coerced. Unlike the disputed

testimony in Page or Tumblin, the State’s case against Calloway did not hinge on

Everett’s credibility regarding the use of handcuffs. Therefore, we conclude that

there is no reasonable possibility that any error in Cooper’s testimony could have

affected the verdict. See DiGuilio, 491 So. 2d at 1135.




                                       - 59 -
      Moreover, Butcher’s testimony did not constitute bolstering. Defense

counsel sought to undermine the credibility of the forensic investigation conducted

by Fabrice Nelson through the testimony of Butcher. Defense counsel did not

object to several questions regarding the quality of Nelson’s work before the

aforementioned exchange, nor did defense counsel object to later comments about

the quality of Nelson’s work. Indeed, during redirect questioning by defense

counsel, Butcher repeated that Nelson “did a very good job” in the 1997

investigation. Rather than constitute improper bolstering, this exchange was the

product of an unsuccessful attempt to attack the forensic work of Nelson. Defense

counsel opened the door to cross-examination regarding Butcher’s opinion of

Nelson’s conduct, and the State sought to rehabilitate Nelson’s competency. We

conclude that the trial court did not abuse its discretion when it allowed this

testimony.

                 Burden Shifting in Guilt Phase Closing Statements

      The next issue raised is whether the State impermissibly shifted the burden

of proof to Calloway during its guilt phase closing statements. The State began its

guilt phase rebuttal argument with the following statement:

      We know exactly what this case comes down to. We have known this
      all along. Absolutely nothing. Nothing, nothing has changed. We are
      still here with the situation of do you believe all the evidence in this
      case of the officers and civilians alike each of them which supports
      the other[,] or do you believe his story?


                                        - 60 -
Calloway objected, claiming misstatement of the evidence, which the court

overruled; the court instructed the jury to rely on its own recollection of the

evidence.16

      Although parties enjoy wide latitude during closing statements, they may not

resort to improper argument. E.g., Merck v. State, 975 So. 2d 1054, 1061 (Fla.

2007) (citing Gore v. State, 719 So. 2d 1197, 1200 (Fla. 1998)). Attorneys must

raise contemporaneous objections to preserve the claim for appellate review. Id.

      [W]e consistently have stated that proper preservation entails three
      components. First, a litigant must make a timely, contemporaneous
      objection. Second, the party must state a legal ground for that
      objection. Third, in order for an argument to be cognizable on appeal,
      it must be the specific contention asserted as legal ground for the
      objection . . . below.

Harrell v. State, 894 So. 2d 935, 940 (Fla. 2005) (internal quotation marks and

citations omitted) (some emphasis supplied).

      Unpreserved errors made in closing statements are reviewed for fundamental

error. Merck, 975 So. 2d at 1061. An error so fundamental as to require reversal

“must reach down into the validity of the trial itself to the extent that a verdict of

guilty could not have been obtained without the assistance of the alleged error.”




        16. Defense counsel raised two burden-shifting objections to statements
later in the rebuttal closing statement that were overruled, but Calloway challenges
only the statement quoted above in his appeal.



                                         - 61 -
Brown v. State, 124 So. 2d 481, 484 (Fla. 1960). Fundamental error must amount

to a denial of due process, and consequently, should be found to apply where

prejudice follows. J.B. v. State, 705 So. 2d 1376, 1378 (Fla. 1998); see also F.B. v.

State, 852 So. 2d 226, 229 (Fla. 2003).

      During trial, defense counsel objected to the statement, but only objected on

the grounds of misstatement of the evidence. Therefore, Calloway did not preserve

this issue and we review it for fundamental error. See Merck, 975 So. 2d at 1061;

Harrell, 894 So. 2d at 940.

      We conclude that no fundamental error occurred during the State’s closing

statement. This remark is the only statement that Calloway alleges shifted the

burden from the State to prove Calloway’s guilt beyond a reasonable doubt. The

State’s closing statement, which included both an initial and rebuttal statement,

continued for more than a day. During this time, the State extensively reviewed all

of the evidence placed before the jury during the two-month long trial. Cf. Merck,
975 So. 2d at 1061 (noting that a single improper argument did not mandate

reversal). Even when viewed cumulatively with the burden-shifting objections

Calloway subsequently raised, which he does not now challenge, this error was not

to the level as to fundamentally deny Calloway the right to due process. See J.B.,
705 So. 2d at 1378. We therefore deny this claim.

                              Substitute Medical Examiner


                                          - 62 -
      Calloway also claims that the State violated Calloway’s rights under the

Confrontation Clause when it allowed a substitute medical examiner to testify. In

support of this claim, Calloway relies upon the decision of the United States

Supreme Court in Melendez-Diaz v. Massachusetts, 557 U.S. 305, 310-11 (2009),

which concluded that forensic analysts who provide testimonial evidence must be

subject to confrontation by the defendant.

      The trial court allowed Dr. Hyma to testify in place of Dr. Siebert with

regard to the causes of death and injuries to the victims. Dr. Siebert was the

medical examiner who performed the autopsies, but moved to North Florida by the

time of trial. In a 2007 discovery deposition, Dr. Siebert claimed that the reason

for his relocation was that then-Attorney General Charlie Crist had filed

complaints against Dr. Siebert, which led to an audit of his records and a

temporary lapse in his medical license. Dr. Siebert alleged that this investigation

was politically motivated and a retaliation against him for a controversial decision

he had made in an unrelated autopsy several years after these homicides, but he

was never formally disciplined.

      Before and during trial, defense counsel objected that the State had failed to

demonstrate that Dr. Siebert was unavailable, in violation of Crawford.17 Without


      17. The State suggested that Dr. Siebert was unavailable because he was in
North Florida at the time: “Dr. Siebert no longer works in this jurisdiction and we
made a choice not to bring an expert from a remote location back to this

                                        - 63 -
expressly concluding that Dr. Siebert was unavailable, the trial court ruled that Dr.

Hyma could offer his own opinion and be subject to cross-examination during trial.

Dr. Hyma testified that he reviewed photographs and a descriptive narrative taken

from the crime scene; body diagrams and sketches; police records; medical

records; and Dr. Siebert’s autopsy reports to prepare his opinion regarding the

causes of death. He testified that Dr. Siebert was part of the investigative team that

responded to the crime scene in 1997, and a homicide officer likely attended the

autopsies conducted by Dr. Siebert. During redirect, Dr. Hyma confirmed that he

developed his own objective findings regarding the causes of death and stated that

he primarily relied on photographs taken from the scene. At the conclusion of his

testimony, the court read to the jury that the parties stipulated to the legal identity

of the victims.

      When there is a Confrontation Clause challenge to an evidentiary ruling of a

trial court, we conduct a de novo review. See McWatters, 36 So. 3d at 637.

Crawford violations are reviewed for harmless error. Barnes v. State, 29 So. 3d
1010, 1027-28 (Fla. 2010) (citing Rodgers v. State, 948 So. 2d 655, 665 (Fla.

2006)); see also Bullcoming v. New Mexico, 564 U.S. 647, 668 n.11 (2011)




jurisdiction to testify in this trial.” However, the State was willing to transport
Anthony Strachan from Arizona and Dr. Richard Welner from New York to
Florida during the guilt phase.


                                         - 64 -
(suggesting that a harmless error analysis could apply to violations of the

Confrontation Clause (citing Melendez-Diaz, 557 U.S. at 329 n.14)).

      Florida law historically permitted a substitute medical examiner to testify in

the place of the medical examiner who performed the autopsy. See, e.g.,

Schoenwetter v. State, 931 So. 2d 857, 870-71 (Fla. 2006) (citing Geralds v. State,

674 So. 2d 96 (Fla. 1996)); Capehart v. State, 583 So. 2d 1009, 1012-13 (Fla.

1991) (permitting a substitute medical examiner to testify as an expert about facts

or data that were not admitted into evidence); Ramirez v. State, 542 So. 2d 352,

355 (Fla. 1989). However, the United States Supreme Court in Crawford

explained that the Sixth Amendment requires the declarant of a testimonial hearsay

statement in a criminal case to testify at trial, unless the witness is unavailable and

the defendant is afforded a prior opportunity to cross-examine the witness. 541
U.S. at 68.18

      In State v. Belvin, 986 So. 2d 516 (Fla. 2008), this Court reviewed the

admissibility of forensic reports in light of Crawford. The Court concluded that

the reports were testimonial, and their admission violated Crawford because the

right to confront the witness during a discovery deposition was not a sufficient

substitute for the right to confront a witness in court. 986 So. 2d at 524-25 (citing



      18. We did not consider the impact of Crawford in Schoenwetter because
the defendant failed to preserve the issue. See 931 So. 2d at 871.


                                         - 65 -
State v. Lopez, 974 So. 2d 340, 349-50 (Fla. 2008); Blanton v. State, 978 So. 2d
149, 155 (Fla. 2008)).

      In 2009, the Supreme Court concluded in Melendez-Diaz that affidavits

prepared by forensic technicians were testimonial under Crawford. Therefore, the

defendant had the right under the Confrontation Clause to confront the analysts

who prepared the affidavits, absent (1) a finding that the analysts were unavailable,

and (2) the defendant’s having had a prior opportunity to cross-examine them. 557
U.S. at 311.

      This Court subsequently distinguished both Belvin and Melendez-Diaz and

approved of the testimony of a supervising witness who offered her own opinion

based on data generated by a team of analysts. Smith v. State, 28 So. 3d 838, 853-

55, 855 n.12 (Fla. 2009). The trial court in that case permitted an FBI team

supervisor to testify about her conclusion that a DNA sample matched the known

profile of the defendant. Id. at 853. This Court explained that unlike the experts in

Belvin or Melendez-Diaz, the expert in Smith drew her own conclusions from the

raw data generated by several members of her team and—more importantly—

testified during trial, where she was subject to cross-examination as to those

conclusions. 28 So. 3d at 854-55. Therefore, her testimony did not violate the

Confrontation Clause. Id.




                                        - 66 -
      Following Melendez-Diaz, the United States Supreme Court further

elaborated on the admissibility of forensic laboratory reports in Bullcoming, 564
U.S. 647, and Williams v. Illinois, 132 S. Ct. 2221 (2012). In Bullcoming, a

majority of the Court held that a surrogate testifying witness could not be used to

admit a forensic report written by a nontestifying technician. 564 U.S. at 663. In

that case, the original analyst who had performed a blood alcohol content test was

unexpectedly placed on unpaid leave on the eve of trial, but the prosecution did not

claim that the analyst was unavailable. Id. at 661-62. In criticizing the use of

testimony from a surrogate witness who did not offer an independent opinion,

defense counsel was denied the opportunity to question the original analyst about

the procedures used, or explore why the analyst had been placed on unpaid leave.

Id. The Court concluded that testimony from the surrogate witness did not cure the

underlying violation of Bullcoming’s right under the Sixth Amendment to confront

the original analyst. Id. at 663.

      In a concurring opinion, Justice Sotomayor emphasized the narrow scope of

Bullcoming:

      [T]his is not a case in which the person testifying is a supervisor,
      reviewer, or someone else with a personal, albeit limited, connection
      to the scientific test at issue. . . . It would be a different case if, for
      example, a supervisor who observed an analyst conducting a test
      testified about the results or a report about such results. . . .
              . . . [T]his is not a case in which an expert witness was asked
      for his independent opinion about underlying testimonial reports that
      were not themselves admitted in evidence. See Fed. Rule Evid. 703

                                         - 67 -
      (explaining that facts or data of a type upon which experts in the field
      would reasonably rely in forming an opinion need not be admissible
      in order for the expert’s opinion based on the facts and data to be
      admitted). . . . We would face a different question if asked to
      determine the constitutionality of allowing an expert witness to
      discuss others’ testimonial statements if the testimonial statements
      were not themselves admitted as evidence.

             ....

            This case does not present, and thus the Court’s opinion does
      not address, any of these factual scenarios.

Id. at 672 (Sotomayor, J., concurring in part). Four Justices dissented on the basis

that they concluded that the evidence was not testimonial under the Confrontation

Clause. Id. at 674-84 (Kennedy, J., dissenting).

      In Williams, a plurality of the Supreme Court concluded that an expert

witness could offer an opinion about a forensic report without ultimately testifying

to the underlying truth of that report. 132 S. Ct. at 2227-28. The report itself was

prepared by a nontestifying witness, but was not admitted. Id. The plurality,

written by Justice Alito and joined by Chief Justice Roberts and Justices Kennedy

and Breyer, further held that the report itself would not have violated the

Confrontation Clause, even if it had been admitted. Id. at 2242. The plurality

concluded that the report was not testimonial because it was generated at a time

when a dangerous, unknown rapist was at large. Id. at 2243-44 (citing Michigan v.




                                        - 68 -
Bryant, 562 U.S. 344, 359-62 (2011)).19 Justice Thomas concurred in the

judgment on the basis that the evidence was admissible “solely because [the report]

lacked the requisite ‘formality and solemnity’ to be considered ‘testimonial’ for the

purposes of the Confrontation Clause.” Id. at 2255 (Thomas, J., concurring in the

judgment) (citing Bryant, 562 U.S. at 361).

      With the exception of Smith, this Court has not considered whether a

substitute forensic technician, specifically a medical examiner, may testify in the

wake of Melendez-Diaz, Bullcoming, and Williams. Despite the lack of a clear

majority opinion in Williams, the factual similarities between this case and

Williams, as well as our decision in Smith, lead us to conclude that the surrogate

testimony of Dr. Hyma did not violate Calloway’s rights under the Confrontation

Clause. First, Dr. Hyma was available during trial to testify and was subject to

cross-examination. See Smith, 28 So. 3d at 853-55, 855 n.12. Second, unlike in

Bullcoming, the autopsy reports of Dr. Siebert were not admitted through the

testimony of Dr. Hyma. See Williams, 132 S. Ct. at 2238-40 (plurality opinion)

(finding no Confrontation Clause violation in the admission of an expert opinion

that relies upon data not directly in evidence); Bullcoming, 564 U.S. at 668



      19. In Bryant, the Court explained that statements made to an officer in the
course of an active police investigation were not testimonial and therefore not
subject to the Confrontation Clause because the primary purpose of such
statements was to assist the police in that investigation. 562 U.S. at 359-62.


                                        - 69 -
(Sotomayor, J., concurring in part). Instead, Dr. Hyma clearly explained to the

jury that his independent opinion was derived from the photographs taken by

investigators at the scene and from Dr. Siebert’s autopsy reports. It was this

independent opinion that was available during trial and subject to cross-

examination. See Smith, 28 So. 3d at 853-55. Although the expert in Smith

supervised several analysts, both the expert in Smith and Dr. Hyma testified that

they drew their own independent conclusions. See id. Therefore, Calloway was

afforded the in-court opportunity to cross-examine the State’s expert about the

causes of death, and no violation of the Confrontation Clause occurred.

      Even if we were to conclude that an error occurred, it would be harmless.

The sole purpose of producing Dr. Siebert in this case would be to impugn his

credibility by asking about the 2006 audit of his records, which Dr. Siebert claimed

had been politically motivated and baseless. During his discovery deposition, Dr.

Siebert claimed that many of the errors he had supposedly committed were typos

and did not undermine his medical findings; however, defense counsel pointed to

at least one instance in which he allegedly mistook the gender of a cadaver.

Regardless of such disputes, in this case, the causes of death were not challenged,

and the parties stipulated to the legal identity of the victims.20 Furthermore, Dr.


       20. Additionally, had Dr. Siebert testified, it may have resulted in a
collateral discussion as to whether he actually committed significant errors
throughout his career. The ultimate result of the audit was unclear: Dr. Siebert

                                        - 70 -
Hyma’s testimony was a relatively short component of a lengthy guilt phase of a

trial that spanned more than two months. We conclude that any error in allowing

Dr. Hyma to testify in Dr. Siebert’s place had no reasonable possibility of affecting

the verdict and was therefore harmless. See Barnes, 29 So. 3d at 1027-28;

DiGuilio, 491 So. 2d at 1135.

                  Limitations on Penalty Phase Closing Statement

      The next issue that Calloway challenges is the limitation imposed on defense

counsel during the closing statement of the penalty phase. The only new evidence

that the State presented during the penalty phase consisted of victim impact

testimony; the State presented no further evidence of aggravating circumstances

beyond Calloway’s conviction. During closing statements of the penalty phase, the

following exchange occurred:

      Defense Counsel: . . . We’re here now to discuss the aggravators. We
      are here to discuss how the aggravators were proven to and we are
      here to discuss have you really heard sufficient reliable evidence
      beyond a reasonable doubt that these aggravators have occurred . . . .
      One of the aggravators is that the crime was cold, calculated[,] and
      premeditated. . . . Let’s look at what was presented to prove it was
      cold, calculated[,] and premeditated.

             Well, we are told that it went on over a period of time. We are
      told that someone left and got tape and came back, we’re told all of



claimed that he was never formally disciplined, but admitted that he was removed
from his professional position. See Williams, 132 S. Ct. at 2236 (plurality opinion)
(expressing concern about potential juror confusion).


                                       - 71 -
      these facts but other than what Mr. Calloway said in that statement
      there is no corroborating evidence—

      State: Objection.

      The Court: Sustained.

      Defense Counsel: —to prove the aggravators.

      The Court: The jury is to rely on the recollection of the evidence
      presented.

      Defense Counsel: Well, as you rely on it, as you rely on what you
      heard, you will recall that there was nothing to corroborate—

      State: Objection.

      The Court: Sustained.

      In a subsequent sidebar conference, defense counsel claimed that there was

no evidence to corroborate certain details in Calloway’s confession, such as the

length of time the victims were held captive and duct-taped by Calloway and

Clark. The trial court disagreed with that assessment of the evidence in record,

sustained objections from the State, and instructed the jury to rely on its

recollection of the evidence.

      Before this Court, the parties dispute whether this limitation was proper.

Calloway asserted that the trial court improperly curtailed statements by defense

counsel that challenged whether the State had proven the HAC and CCP

aggravating circumstances beyond a reasonable doubt. The State claimed instead

that the trial court properly prevented defense counsel from relitigating the guilt

                                        - 72 -
phase because defense counsel sought to establish a lack of evidence that

corroborated Calloway’s confession.

      Parties are afforded wide latitude during their closing statements, subject to

the discretion of the trial court. See, e.g., Pham v. State, 70 So. 3d 485, 492 (Fla.

2011). During the penalty phase, the State is required to establish aggravating

circumstances beyond a reasonable doubt. Gonzalez v. State, 990 So. 2d 1017,

1029 (Fla. 2008). Although defendants are permitted to challenge evidence of

aggravating circumstances presented by the State, they cannot do so in a way that

relitigates the underlying determination of guilt by the jury. Duest v. State, 855
So. 2d 33, 40 (Fla. 2003) (citing Way v. State, 760 So. 2d 903, 916 (Fla. 2000);

Waterhouse v. State, 596 So. 2d 1008, 1015 (Fla. 1992)). A defendant may not

introduce evidence of residual doubt either to challenge a presented aggravating

circumstance or establish a nonstatutory mitigating circumstance. E.g., Reynolds

v. State, 934 So. 2d 1128, 1152 (Fla. 2006) (noting that this Court has long rejected

the use of lingering doubt as a nonstatutory mitigating factor); Duest, 855 So. 2d at

40 (barring the use of a residual doubt argument to challenge an aggravating

circumstance); see also Oregon v. Guzek, 546 U.S. 517, 526-27 (2006) (refusing to

recognize a constitutional right to consider residual doubt as mitigation evidence).

      In England v. State, 940 So. 2d 389, 404-05 (Fla. 2006), the defendant

sought to testify on his behalf during the penalty phase. The trial court excluded


                                        - 73 -
this testimony after it concluded that the testimony would relitigate the matter of

his guilt, rather than present relevant, mitigating evidence. Id. We concluded that

this was not an abuse of discretion. Id.

      Here, Calloway asserts that defense counsel did not attempt to relitigate his

guilt during penalty phase closing statements; rather, defense counsel sought to

challenge whether the State had proven the HAC and CCP aggravating

circumstances beyond a reasonable doubt. However, defense counsel presented no

specific precedent either during trial or before this Court to support his claim that

he could challenge the HAC and CCP aggravating circumstances by questioning

the reliability of Calloway’s confession presented during the guilt phase in the

closing statements of the penalty phase. This proposed argument was not only an

inaccurate description of the evidence in record, as noted by the trial court, but it

also sought to undermine an issue determined in the guilt phase, the validity of

Calloway’s confession. The trial court did not prevent defense counsel from

making proper arguments before the jury. Therefore, we conclude that the trial

court acted within its discretion to prevent this improper argument. England, 940
So. 2d at 404-05; Duest, 855 So. 2d at 40.

                Exclusion of Medical Records of Calloway’s Father

      Next, Calloway submits that the trial court improperly excluded the medical

records of his father, Solomon Calloway, as mitigation. When Calloway was five


                                           - 74 -
or six years old, his mother took him and his brother Reginald to live in Miami,

and his father remained in Georgia. Solomon was diagnosed with schizophrenia

and post-traumatic stress disorder (PTSD) in 2002, while Calloway was in custody

and awaiting this trial. The day before the penalty phase commenced, defense

counsel presented the State with voluminous evidence of Solomon’s medical

records. Defense counsel hoped to discuss Solomon’s diagnoses to explain his

bizarre behavior towards, and ultimate abandonment of, Calloway. The trial court

allowed defense counsel to present evidence of Solomon’s violence towards

Calloway and his mother, and his abandonment of his children, but excluded

Solomon’s medical records as irrelevant. Calloway argues before this Court that

this exclusion improperly limited his presentation of mitigation evidence.

      In Lockett v. Ohio, 438 U.S. 586, 604-05 (1978), the Supreme Court

concluded that a defendant must be permitted to present any mitigating evidence

that concerns “any aspect of a defendant’s character or record and any of the

circumstances of the offense that the defendant proffers as a basis for a sentence

less than death.” More recently, the Court rejected a test that required proposed

mitigating evidence to have some “nexus” to the underlying crime to be relevant

and therefore admissible. Tennard v. Dretke, 542 U.S. 274, 283-88 (2004).

Instead, the Court explained that there was no unique definition of relevancy

applicable to capital sentencing:


                                        - 75 -
              When we addressed directly the relevance standard applicable
      to mitigating evidence in capital cases in McCoy v. North Carolina,
      494 U.S. 433, 440-441, (1990), we spoke in the most expansive terms.
      We established that the meaning of relevance is no different in the
      context of mitigating evidence introduced in a capital sentencing
      proceeding than in any other context, and thus the general evidentiary
      standard—any tendency to make the existence of any fact that is of
      consequence to the determination of the action more probable or less
      probable than it would be without the evidence—applies. . . . We
      quoted approvingly from a dissenting opinion in the state court:
      “Relevant mitigating evidence is evidence which tends logically to
      prove or disprove some fact or circumstance which a fact-finder could
      reasonably deem to have mitigating value.” Thus, a State cannot bar
      the consideration of evidence if the sentencer could reasonably find
      that it warrants a sentence less than death.
              Once this low threshold for relevance is met, the Eighth
      Amendment requires that the jury be able to consider and give effect
      to a capital defendant’s mitigating evidence.

Id. at 284-85 (some citations omitted).

      We have reiterated the role that relevance plays in the admission of

potentially mitigating evidence. Farina v. State, 937 So. 2d 612, 619 (Fla. 2006)

(“As with all evidence, however, mitigating evidence must meet a threshold of

relevance.”). Similarly, in Hill v. State, 515 So. 2d 176, 177-78 (Fla. 1987), this

Court found no abuse of discretion by a trial court’s exclusion of mitigating

evidence that concerned the character of the defendant’s family members, rather

than the character of the defendant himself:

      The record reflects that five persons, including Hill’s mother and
      father, testified as character witnesses for the defense. The judge
      refused to permit appellant’s mother to testify that she cared for
      appellant’s cousins, as well as her own children. Similarly, the judge
      declined to allow defense counsel to question appellant’s father

                                          - 76 -
      regarding his own ill health and past job responsibilities. In our view,
      the excluded evidence focused substantially more on the witness’s
      character than on appellant’s. There has been no showing that the
      trial court abused his discretion in excluding the testimony . . . .

Id. (emphasis supplied) (citing Hitchcock v. Dugger, 481 U.S. 393 (1987); Eddings

v. Oklahoma, 455 U.S. 104 (1982); Lockett, 438 U.S. 586); see also Hess v. State,

794 So. 2d 1249, 1269 (Fla. 2001) (“What Lockett does require is the admission of

evidence that establishes facts relevant to the defendant’s character, his prior

record, and the circumstances of the offense in issue.”).

      Although the trial court did not allow defense counsel to present evidence of

Solomon’s medical diagnoses, defense counsel were permitted to elicit vivid,

undisputed21 testimony about the abuse Calloway and his mother suffered at the

hands of Solomon, including that (1) Solomon attempted to drown Shirley in a

bathtub when Calloway was an infant; (2) Solomon regularly visited the trailer that

Shirley lived in with Calloway and beat both of them with a switch; and (3) once

when Calloway was a toddler, he handed his mother a bat to defend herself against

Solomon. After Shirley relocated her children to Miami, Calloway had little

contact with his father.




      21. Although Calloway suggests that Shirley’s history of drug abuse and
neglect may have diminished her credibility before the jury, the State minimally
challenged her testimony with limited cross-examination.


                                        - 77 -
      The trial court drew the line at the introduction of evidence of Solomon’s

medical diagnoses, which were not made until 2002, several years after Calloway

was arrested in 1998 and long after he lost contact with his father in the 1980s.

Furthermore, during trial, defense counsel only provided Solomon’s medical

records to the State on the eve of opening statements for the penalty phase. In its

ruling to exclude the records, the court noted that the State had been denied a fair

opportunity to review the evidence and prepare a rebuttal. Defense counsel also

admitted that they could not prove that Solomon’s violent behavior in the 1980s

resulted from either diagnosis. Additionally, Calloway did not present any

evidence during the penalty phase that suggested that he suffered from mental

health issues himself. Calloway only presented Dr. Toomer during the Spencer

hearing, who testified that Calloway’s background likely diminished his cognitive

processing, but ultimately offered no medical diagnosis for Calloway.

      We conclude that Solomon’s medical diagnoses were not relevant to

Calloway’s background. The fact that Solomon was diagnosed with schizophrenia

and PTSD decades after abusing Calloway and Shirley does not make the

uncontroverted fact that Calloway both witnessed and suffered abuse from

Solomon more or less probable. See § 90.401, Fla. Stat. (1997) (“Relevant

evidence is evidence tending to prove or disprove a material fact.”). The jury

heard unchallenged evidence regarding Solomon’s abusive behavior, which is a


                                        - 78 -
mitigating factor in Calloway’s background. See Lockett, 438 U.S. at 604-05.

However, the ultimate cause of that behavior pertained to the character of

Solomon, not Calloway. See Hill, 515 So. 2d at 177-78. Therefore, Solomon’s

medical records were not relevant mitigating evidence of Calloway’s background,

and the trial court did not abuse its discretion to exclude them.

                                     Sufficiency

      Although Calloway does not raise the issue, this Court has an independent

obligation to review the record for competent, substantial evidence that supports

the defendant’s convictions. E.g., Brown v. State, 143 So. 3d 392, 407 (Fla. 2014)

(citing Blake v. State, 972 So. 2d 839, 850 (Fla. 2007); Fla. R. App. P.

9.142(a)(5)). If a rational trier of fact may conclude, upon a review of the evidence

in the light most favorable to the State, that the elements of the crime have been

proven beyond a reasonable doubt, we will affirm the convictions. Id.

      Calloway’s confession constitutes direct evidence of guilt under Florida law.

Simmons v. State, 934 So. 2d 1100, 1111 (Fla. 2006). Although his testimony

challenged that confession, it is the duty of the jury, not this Court, to weigh

conflicting evidence. See Hertz v. State, 803 So. 2d 629, 646 (Fla. 2001).

Calloway admitted that he purchased clothing and planned the robbery with

Campbell several days before the crimes occurred. After he and Clark subdued,

gagged, and blindfolded Melvin, Copeland, Thomas, McGuire, and St. Charles


                                         - 79 -
with duct tape, he and Clark debated for some period of time about which men to

kill. Calloway sent Clark to speak to Campbell for advice, and when Clark

informed him that Campbell said they only needed to kill two men, Calloway

replied that if only two were killed, the remaining men would identify them. Clark

returned to Campbell, who approved of killing all of the men, and before executing

them, Calloway increased the volume of the stereo to muffle the sound of

gunshots.

      Additionally, Calloway confessed that he accosted St. Charles in the parking

lot, placed St. Charles in a chokehold, and gained entry to St. Charles’s apartment

with a .45 caliber gun pointed at St. Charles. He further stated that he and Clark

took marijuana, jewelry, phones, beepers, and cash from the victims before they

exited the apartment. Anthony Strachan also testified that he saw St. Charles

downstairs in the parking lot with two unidentified black men, one of whom he

later saw exit St. Charles’s apartment with a small box that belonged to St. Charles.

Latonya Taylor stated that Melvin frequently wore a gold and diamond bracelet

that she never saw after his death. Adolphus Thornton testified that he helped

Calloway pawn a distinctive gold bracelet that he recognized as Melvin’s a few

days after the murders. Calloway’s confession, coupled with corroborating

testimony from Strachan, Taylor, and Thornton, supplied competent, substantial

evidence of the first-degree murders of Melvin, Thomas, Copeland, St. Charles,


                                       - 80 -
and McGuire, as well as for the convictions for armed robbery, armed kidnapping,

and armed burglary.

                                  Hurst v. Florida

      Finally, Calloway asserts that Florida’s death penalty sentencing scheme,

which allows a non-unanimous jury to recommend the death penalty, violates the

Sixth and Fourteenth Amendments under Apprendi v. New Jersey, 530 U.S. 466

(2000), and Ring v. Arizona, 536 U.S. 584 (2002). During the pendency of this

appeal, the United States Supreme Court issued its decision in Hurst v. Florida, in

which it held that Florida’s capital sentencing scheme violated the Sixth

Amendment. See 136 S. Ct. 616, 621 (2016). The Supreme Court concluded that

“[t]he Sixth Amendment requires a jury, not a judge, to find each fact necessary to

impose a sentence of death. A jury’s mere recommendation is not enough.” Id. at

619. On remand from the Supreme Court, we held that “before a sentence of death

may be considered by the trial court in Florida, the jury must find the existence of

the aggravating factors proven beyond a reasonable doubt, that the aggravating

factors are sufficient to impose death, and that the aggravating factors outweigh the

mitigating circumstances.” Hurst v. State (Hurst v. State), 202 So. 3d 40, 53 (Fla.

2016). We further held that a unanimous jury recommendation is required before a

trial court may impose a sentence of death. See id. Finally, we determined that a

Hurst error is capable of harmless error review. See id. at 67.


                                        - 81 -
      New rules of law announced by this Court or the United States Supreme

Court will apply to all cases that are pending on direct review or are otherwise not

finalized. State v. Johnson, 122 So. 3d 856, 861 (Fla. 2013) (citing Griffith v.

Kentucky, 479 U.S. 314, 328 (1986); Smith v. State, 598 So. 2d 1063, 1066 (Fla.

1992)). This case is before us on direct appeal; therefore, Calloway’s appeal is

subject to Hurst v. Florida and Hurst v. State.

      For the reasons expressed in Hurst v. State, Calloway is entitled to a new

penalty phase. The jury in this case made no factual findings regarding the

aggravation, mitigation, or relative weight of either before it recommended that

Calloway be sentenced to death for each victim by a vote of seven to five. His

sentences, therefore, are contrary to the Sixth Amendment as interpreted Hurst v.

Florida and Hurst v. State. Further, we cannot conclude that this error was

harmless beyond a reasonable doubt in light of the nonunanimous jury

recommendation. Compare Hurst v. State, 202 So. 3d at 53-55 (concluding that a

new penalty phase was required following a seven-to-five jury recommendation of

a death sentence) with King v. State, SC14-1949, slip op. at 41-48 (Fla. Jan. 26,

2017) (noting that any Hurst v. Florida sentencing error was harmless beyond a

reasonable doubt in part because the jury unanimously recommended a death

sentence). As in Hurst v. State, “We decline to speculate as to why seven jurors in

this case recommended death and why five jurors were persuaded that death was


                                        - 82 -
not the appropriate penalty.” 202 So. 3d at 69. Therefore, we must remand this

matter for new penalty phase. See id.

                                 CONCLUSION

      With regard to the State’s cross-appeal, we conclude that the trial court erred

when it failed to conduct a Frye hearing before Dr. Ofshe was permitted to testify,

but this error was harmless. We also reject Calloway’s guilt phase claims and

conclude that sufficient evidence supported his convictions. We further conclude

that, with the exception of the Hurst v. Florida claim, Calloway’s penalty phase

claims are meritless. However, we reverse and remand this matter to the circuit

court for a new penalty phase pursuant to Hurst v. State.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
POLSTON, J., concurs as to the conviction and dissents as to the sentence.
PERRY, Senior Justice, concurs in result as to the conviction and concurs in part
and dissents in part as to the sentence.
CANADY, J., concurs in result as to the conviction and dissents as to the sentence.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Miami-Dade County,
     Dava J. Tunis, Judge - Case No. 131998CF016016000XX

Scott William Sakin of Scott W. Sakin, P.A., Miami, Florida,

      for Appellant/Cross-Appellee

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa Jean Roca,
Assistant Attorney General, Miami, Florida,

                                        - 83 -
for Appellee/Cross-Appellant




                               - 84 -